Exhibit 10.1

$150,000,000 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of September 15, 2015,

among

MONOTYPE IMAGING HOLDINGS INC.,

as a Guarantor,

MONOTYPE IMAGING INC.,

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender,

SILICON VALLEY BANK and JPMORGAN CHASE BANK, N.A.,

as Syndication Agents,

BANK OF AMERICA, N.A. and SUNTRUST BANK,

as Documentation Agents,

SILICON VALLEY BANK, JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A. and
SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers,

and

SILICON VALLEY BANK, JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A. and
SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page   SECTION 1 DEFINITIONS      1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions.      32    SECTION 2 AMOUNT AND TERMS OF
COMMITMENTS      32   

2.1

   [Reserved]      32   

2.2

   [Reserved]      32   

2.3

   [Reserved]      32   

2.4

   Commitments      33   

2.5

   Procedure for Revolving Loan Borrowing      33   

2.6

   Swingline Commitment      34   

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans.      34   

2.8

   [Reserved.]      35   

2.9

   Fees      35   

2.10

   Termination or Reduction of Total Commitments; Total L/C Commitments.      36
  

2.11

   Optional Loan Prepayments.      37   

2.12

   [Reserved]      37   

2.13

   Conversion and Continuation Options      37   

2.14

   Limitations on Eurodollar Tranches      37   

2.15

   Interest Rates and Payment Dates      38   

2.16

   Computation of Interest and Fees      38   

2.17

   Inability to Determine Interest Rate      38   

2.18

   Pro Rata Treatment and Payments      39   

2.19

   Illegality; Requirements of Law      41   

2.20

   Taxes      43   

2.21

   Indemnity      46   

2.22

   Change of Lending Office      47   

2.23

   Substitution of Lenders      47   

2.24

   Defaulting Lenders      48   

2.25

   Increase in Commitments.      50   

2.26

   Notes      52    SECTION 3 LETTERS OF CREDIT      52   

3.1

   L/C Commitment.      52   

3.2

   Procedure for Issuance of Letters of Credit      53   

3.3

   Fees and Other Charges.      54   

3.4

   L/C Participations.      54   

3.5

   Reimbursement.      55   

3.6

   Obligations Absolute      55   

3.7

   Letter of Credit Payments      56   

3.8

   Applications      56   

3.9

   Interim Interest      56   

3.10

   Cash Collateral.      56   

3.11

   Additional Issuing Lenders      57   

3.12

   Resignation of the Issuing Lender      58   

3.13

   Applicability of UCP and ISP      58   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   SECTION 4 REPRESENTATIONS AND WARRANTIES      58   

4.1

   Financial Condition.      58   

4.2

   No Change      59   

4.3

   Existence; Compliance with Law      59   

4.4

   Power, Authorization; Enforceable Obligations      59   

4.5

   No Legal Bar      60   

4.6

   Litigation      60   

4.7

   No Default      60   

4.8

   Ownership of Property; Liens; Investments      60   

4.9

   Intellectual Property      60   

4.10

   Taxes      61   

4.11

   Federal Regulations      61   

4.12

   Labor Matters      61   

4.13

   ERISA      61   

4.14

   Investment Company Act; Other Regulations      62   

4.15

   Subsidiaries      62   

4.16

   Use of Proceeds      62   

4.17

   Environmental Matters      62   

4.18

   Accuracy of Information, Etc.      63   

4.19

   Security Documents.      64   

4.20

   Solvency      64   

4.21

   Regulation H      64   

4.22

   Designated Senior Indebtedness      64   

4.23

   [Reserved]      64   

4.24

   Insurance      65   

4.25

   No Casualty      65   

4.26

   [Reserved].      65   

4.27

   Capitalization      65   

4.28

   Patriot Act      65   

4.29

   OFAC      65   

4.30

   Holding Company      65    SECTION 5 CONDITIONS PRECEDENT      66   

5.1

   Conditions to Initial Extension of Credit      66   

5.2

   Conditions to Each Extension of Credit      69   

5.3

   Post-Closing Conditions Subsequent.      70    SECTION 6 AFFIRMATIVE
COVENANTS      71   

6.1

   Financial Statements      71   

6.2

   Certificates; Reports; Other Information      71   

6.3

   [Reserved].      73   

6.4

   Payment of Obligations      73   

6.5

   Maintenance of Existence; Compliance      73   

6.6

   Maintenance of Property; Insurance      73   

6.7

   Inspection of Property; Books and Records; Discussions      74   

6.8

   Notices      74   

6.9

   Environmental Laws.      75   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

6.10

   Operating Accounts      75   

6.11

   [Reserved].      75   

6.12

   Additional Collateral, Material Foreign Subsidiaries, etc.      75   

6.13

   [Reserved]      77   

6.14

   Insider Subordinated Indebtedness      77   

6.15

   [Reserved]      77   

6.16

   Use of Proceeds      77   

6.17

   Designated Senior Indebtedness      77   

6.18

   Further Assurances      78    SECTION 7 NEGATIVE COVENANTS      78   

7.1

   Financial Condition Covenants.      78   

7.2

   Indebtedness      78   

7.3

   Liens      79   

7.4

   Fundamental Changes      81   

7.5

   Disposition of Property      81   

7.6

   Restricted Payments      82   

7.7

   [Reserved      84   

7.8

   Investments      84   

7.9

   ERISA      87   

7.10

   Modifications of Certain Preferred Stock and Debt Instruments      88   

7.11

   Transactions with Affiliates      88   

7.12

   Sale Leaseback Transactions      88   

7.13

   Swap Agreements      89   

7.14

   Accounting Changes      89   

7.15

   Negative Pledge Clauses      89   

7.16

   Clauses Restricting Subsidiary Distributions      89   

7.17

   Lines of Business      90   

7.18

   Designation of other Indebtedness      90   

7.19

   Certification of Certain Equity Interests.      90   

7.20

   Amendments to Organizational Agreements and Material Contracts      90   

7.21

   Use of Proceeds      90   

7.22

   Subordinated Debt.      90   

7.23

   Anti-Terrorism Laws.      91    SECTION 8 EVENTS OF DEFAULT      91   

8.1

   Events of Default      91   

8.2

   Remedies upon Event of Default      94   

8.3

   Application of Funds      94    SECTION 9 THE ADMINISTRATIVE AGENT      96   

9.1

   Appointment and Authority.      96   

9.2

   Delegation of Duties      97   

9.3

   Exculpatory Provisions      97   

9.4

   Reliance by Administrative Agent      98   

9.5

   Notice of Default      98   

9.6

   Non-Reliance on Administrative Agent and Other Lenders      99   

9.7

   Indemnification      99   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

9.8

   Agent in Its Individual Capacity      100   

9.9

   Successor Administrative Agent.      100   

9.10

   Collateral and Guaranty Matters      101   

9.11

   Administrative Agent May File Proofs of Claim      101   

9.12

   Bank Services.      102   

9.13

   No Other Duties, Etc.      102   

9.14

   Survival.      103    SECTION 10 MISCELLANEOUS      103   

10.1

   Amendments and Waivers.      103   

10.2

   Notices.      104   

10.3

   No Waiver; Cumulative Remedies      106   

10.4

   Survival of Representations and Warranties      106   

10.5

   Expenses; Indemnity; Damage Waiver.      106   

10.6

   Successors and Assigns; Participations and Assignments.      108   

10.7

   Adjustments; Set-off.      112   

10.8

   Payments Set Aside      113   

10.9

   Interest Rate Limitation      113   

10.10

   Counterparts; Electronic Execution of Assignments.      113   

10.11

   Severability      114   

10.12

   Integration      114   

10.13

   GOVERNING LAW      114   

10.14

   Submission to Jurisdiction; Waivers      114   

10.15

   Acknowledgements      115   

10.16

   Releases of Guarantees and Liens.      115   

10.17

   Treatment of Certain Information; Confidentiality      115   

10.18

   Automatic Debits      116   

10.19

   Judgment Currency      116   

10.20

   Patriot Act      117   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.1A:    Commitments Schedule 4.4:    Governmental Approvals, Consents,
Authorizations, Filings and Notices Schedule 4.5:    Requirements of Law
Schedule 4.15:    Subsidiaries Schedule 4.17:    Environmental Matters
Schedule 4.19(a):    Financing Statements and Other Filings Schedule 4.27:   
Capitalization Schedule 7.2(d):    Existing Indebtedness Schedule 7.3(f):   
Existing Liens Schedule 7.8:    Existing Investments Schedule 7.11:   
Transactions with Affiliates

EXHIBITS

 

Exhibit A:    Form of Guarantee and Collateral Agreement Exhibit B:    Form of
Compliance Certificate Exhibit C:    Form of Secretary’s/Managing Member’s
Certificate Exhibit D:    Form of Solvency Certificate Exhibit E:    Form of
Assignment and Assumption Exhibits F-1 – F-4:    Forms of U.S. Tax Compliance
Certificate Exhibit G:    Form of IP Reporting Certificate Exhibit H-1:    Form
of Revolving Loan Note Exhibit H-2:    Form of Swingline Loan Note Exhibit I:   
Form of Collateral Information Certificate Exhibit J:    Form of Notice of
Borrowing Exhibit L:    Form of Notice of Conversion/Continuation

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of September 15, 2015, is
entered into by and among (a) MONOTYPE IMAGING HOLDINGS INC., a Delaware
corporation (“Holdings”), (b) MONOTYPE IMAGING INC., a Delaware corporation (the
“Borrower”), (c) the several banks and other financial institutions or entities
from time to time parties to this Agreement (each a “Lender” and, collectively,
the “Lenders”), (d) SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, (e) SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”), (f) SVB
and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as syndication agents for the
Lenders (in such capacities, the “Syndication Agents”), (g) BANK OF AMERICA,
N.A. (“BAML”) and SUNTRUST BANK (“SunTrust”), as documentation agents for the
Lenders (in such capacities, collectively, the “Documentation Agents”), (h) SVB,
BAML, JPMorgan and SUNTRUST ROBINSON HUMPHREY, INC., as joint lead arrangers (in
such capacities, collectively, the “Joint Lead Arrangers”), and (i) SVB,
JPMorgan, BAML and SUNTRUST ROBINSON HUMPHREY, INC., as joint bookrunners (in
such capacities, collectively, the “Joint Bookrunners”).

RECITALS:

WHEREAS, the Borrower desires to obtain financing for Permitted Acquisitions, to
refinance the Existing Credit Facility, to pay dividends and repurchase stock to
the extent permitted by this Agreement, as well as for working capital financing
and letter of credit facilities;

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $150,000,000, consisting of a revolving loan
facility in an aggregate principal amount of up to $150,000,000, a letter of
credit sub-facility in the aggregate availability amount of $10,000,000 (as a
sublimit of the revolving loan facility), and a swingline sub-facility in the
aggregate availability amount of $15,000,000 (as a sublimit of the revolving
loan facility);

WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
pursuant to the terms of the Guarantee and Collateral Agreement and the other
Security Documents; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Grantor’s personal property assets pursuant to the
terms of the Guarantee and Collateral Agreement and the other Security
Documents.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50% ; provided that in no event

 

1



--------------------------------------------------------------------------------

shall the ABR be deemed to be less than zero. Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity in accordance with Section 9.9.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, provided that neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of their exercise of their rights and remedies under the
Loan Documents.

“Agent Parties”: as defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Commitment then in effect or, if the
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding, and (b) without duplication of clause
(a), the L/C Commitment of such Lender then in effect (as a sublimit of the
Commitment of such Lender).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.19.

“Applicable Margin”: commencing on the Closing Date, and on the first calendar
day of each fiscal quarter of the Borrower, the rate per annum set forth under
the relevant column heading below for the applicable Consolidated Leverage Ratio
for the prior fiscal quarter:

 

2



--------------------------------------------------------------------------------

Level

   Consolidated
Leverage Ratio   Applicable Margin
for Eurodollar Loans   Applicable
Margin for ABR
Loans   Commitment
Fee

I

   ³2.50:1.00   1.75%   0.75%   0.30%

II

   < 2.50:1.00 but ³
1.50:1.00   1.50%   0.50%   0.25%

III

   < 1.50:1.00   1.25%   0.25%   0.20%

Notwithstanding the foregoing, (a) if Holdings and the Borrower fail to deliver
the financial statements required by Section 6.1 and the related Compliance
Certificate required by Section 6.2(b), by the respective date required
thereunder after the end of any related fiscal quarter of the Borrower, the
Applicable Margin shall be the rates corresponding to Level I in the foregoing
table until such financial statements and Compliance Certificate are delivered,
and (b) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Holdings
and the Borrower as of any applicable date was inaccurate and (y) a proper
calculation of the Consolidated Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Leverage Ratio would have resulted in lower
pricing for such period, neither the Administrative Agent nor any Lender shall
have any obligation to repay any interest or fees to the Borrower.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (m) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $2,000,000 for purposes of
Section 6.8(e).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Available Commitment”: at any time, an amount equal to (a) the Total
Commitments in effect at such time, minus (b) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, minus (c) the aggregate amount
of all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, minus (d) the aggregate principal balance of any
Revolving Loans

 

3



--------------------------------------------------------------------------------

outstanding at such time; provided that for purposes of calculating any Lender’s
Revolving Extensions of Credit for the purpose of determining such Lender’s
available Commitment pursuant to Section 2.9(b), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereafter in effect, or any successor thereto.

“Bank Services”: any of the following products, credit services and/or financial
accommodations previously, now, or hereafter provided to any Group Member by any
Bank Services Provider, cash management services, interest rate swap
arrangements (other than to the extent constituting Specified Swap Agreements),
and foreign exchange services (each, a “Bank Services Agreement”).

“Bank Services Agreement”: as defined in the definition of “Bank Services.”

“Bank Services Provider”: the Administrative Agent, any Person that was a Lender
or any Affiliate of the forgoing at the time of providing Bank Services and who
provides Bank Services to any Group Member.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the London
interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of the Issuing Lender and
one or more of the Lenders, as applicable, as collateral for L/C Exposure or
obligations of the Lenders to fund participations in respect thereof, cash or
Deposit Account balances

 

4



--------------------------------------------------------------------------------

having an aggregate value of at least 105% of the L/C Exposure or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Bank Services Agreement in
connection with Bank Services, the applicable Bank Services Provider, for its
own or any of its applicable Affiliate’s benefit, as Bank Services Provider,
cash or Deposit Account balances having an aggregate value of at least 105% of
the aggregate amount of the Obligations of the Group Members arising under all
such Bank Services Agreements evidencing such Bank Services, or, if the
applicable Bank Services Provider shall agree in its sole discretion, other
credit support pursuant to documentation in form and substance reasonably
satisfactory to such Bank Services Provider; or (c) with respect to Obligations
in respect of any Specified Swap Agreements, the applicable Qualified
Counterparty, as Collateral for such Obligations, cash or Deposit Account
balances or, if such Qualified Counterparty shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to such Qualified Counterparty. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”), (c) commercial paper maturing no more than 270 days from the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of or redeemable at the
option of the holder within six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above and (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and

 

5



--------------------------------------------------------------------------------

13(d)-5 under the Exchange Act), directly or indirectly, of 40% or more of the
ordinary voting power for the election of directors of Holdings (determined on a
fully diluted basis); (b) during any period of 24 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
Holdings cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) at any time, Holdings
shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of the Borrower and
each Guarantor (other than Holdings) free and clear of all Liens (except Liens
created by the Security Documents); or (d) any “Change of Control” or similar
event shall occur under any document evidencing any Subordinated Indebtedness.

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) and no asset of a Foreign Subsidiary shall constitute
“Collateral.”

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit I.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal amount not to exceed the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as the same
may be changed from time to time pursuant to the terms hereof (including in
connection with assignments permitted hereunder and Section 2.25).

“Commitment Fee”: as defined in Section 2.9(c).

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading under the definition of “Applicable Margin”.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

6



--------------------------------------------------------------------------------

“Communications”: is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Holdings and the Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: with respect to Holdings and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus
(vi) Restructuring, Issuance and Cash Non-Operating Costs, plus (vii) expenses
incurred in connection with the closing and initial funding of the Loan
Documents, plus (viii) costs, fees, charges or expenses in connection with any
Permitted Acquisition incurred on or prior to or within 60 days after the
closing date thereof, provided that all of such costs, fees, charges, or
expenses under this clause (viii) shall not exceed $2,000,000 (or such other
amount acceptable to the Administrative Agent in its sole discretion) for the 12
month period ended as of the applicable date of determination, plus (ix) other
non-cash items reducing Consolidated Net Income (including stock-based
compensation expense) (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period) approved
by the Administrative Agent in writing as an ‘add back’ to Consolidated Adjusted
EBITDA, minus (b) the sum, without duplication of the amounts for such period of
(i) other non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), plus
(ii) interest income, plus (iii) cash non-operating gains to the extent such
amount increased Consolidated Net Income for such period, plus (iv) any software
development costs to the extent capitalized during such period in each case, for
such period and determined on a consolidated basis in accordance with GAAP.

“Consolidated Capital Expenditures”: for any period, with respect to Holdings
and its consolidated Subsidiaries, the aggregate of all expenditures (whether
paid in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is capitalized on the consolidated
balance sheet of Holdings) by such Group Members during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of Holdings.

“Consolidated Fixed Charge Coverage Ratio”: with respect to Holdings and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated Adjusted EBITDA for such period minus (ii) Consolidated Capital
Expenditures (excluding the principal amount funded with the Loans incurred in
connection with such expenditures) made (to the extent not already incurred in a
prior period) or incurred during such period to (b) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges”: with respect to Holdings and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period (other than interest paid-in-kind, amortization
of financing fees, and other non-cash interest expense), plus (b) scheduled
payments made during such period on account of principal of Indebtedness of the
Holdings and its consolidated Subsidiaries (excluding Loans under the
Commitments), plus (c) all federal, state and local income taxes accrued during
such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of Holdings and its consolidated Subsidiaries
for such period with respect to all outstanding Indebtedness of such Persons
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day, to (b) Consolidated Adjusted
EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or one of its Subsidiaries, (b) the
income (or deficit) of any such Person (other than a Subsidiary of Holdings) in
which Holdings or one of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by Holdings or such
Subsidiary in the form of dividends or similar distributions, and (c) the
undistributed earnings of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or any Requirement of Law applicable to such
Subsidiary or any owner of Capital Stock of such Subsidiary.

“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of all Indebtedness of Holdings and its consolidated
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, administration, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

8



--------------------------------------------------------------------------------

“Default Rate”: as defined in Section 2.15(c).

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans or participations in respect of
Letters of Credit within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) as of the date
established therefor by the Administrative Agent in written notice of such
determination which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Lender, the Swingline Lender and each other Lender.

“Deferred Payment Obligations”: as defined in Section 7.2(j).

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

 

9



--------------------------------------------------------------------------------

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider) of the principal of and interest on or
other liabilities relating to each Loan and any previously provided Bank
Services, all fees and all other expenses or amounts payable under any Loan
Document (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), and other
Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent (a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Agreements have, if required by any applicable Qualified Counterparties, been
Cash Collateralized, (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof), (d) no Obligations in
respect of any Bank Services are outstanding (or, as applicable, all such
outstanding Obligations in respect of Bank Services have been Cash
Collateralized in accordance with the terms hereof or as otherwise may be
reasonably satisfactory to the applicable Bank Services Provider), and (e) the
aggregate Commitments of the Lenders are terminated.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower, Holdings or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof and any issuance
of Capital Stock of the Borrower, Holdings or any of their respective
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Holdings and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

“Dollar Equivalent” is, at any time, with respect to any amount denominated in a
currency other than Dollars, the equivalent amount therefor in Dollars as
determined by the Administrative Agent, at such time on the basis of the
then-prevailing rate of exchange in the Administrative Agent’s foreign exchange
office, for sales of such other currency for transfer to the country issuing
such other currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.

“Eligible Assignee”: any Person (other than, so long as no Event of Default has
occurred and is continuing, an Excluded Person) that meets the requirements to
be an assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.6(b)(iii)) and which is
(a) a commercial bank organized under the laws of the United States, or any
state thereof, and having total assets in excess of $250,000,000, (b) a finance
company, insurance company or other fund that is engaged in making, purchasing
or otherwise investing in commercial loans and having (together with its
Affiliates) total assets (including assets under management) in excess of
$250,000,000 and (c) any affiliate of a Lender or an Approved Fund.

 

10



--------------------------------------------------------------------------------

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” with respect to any Person, all of the shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of

 

11



--------------------------------------------------------------------------------

proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of liability on any Loan Party or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Pension Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (j) the imposition of any material liability
under Title I or Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non-exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable and which
is reasonably expected to result in a material liability to a Loan Party;
(m) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party or any ERISA Affiliate thereof of material fines, material
penalties, material taxes or material related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan or the assets thereof, or against any Loan Party or any
Subsidiary thereof in connection with any such Pension Plan that would
reasonably be expected to result in a material liability to the applicable
party; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set

 

12



--------------------------------------------------------------------------------

forth by Reuters or any successor thereto or any other commercially available
service selected by the Administrative Agent which provides quotations of
LIBOR); provided that the Eurodollar Base Rate shall not be deemed to be less
than zero. In the event that the Administrative Agent determines that LIBOR is
not available, the “Eurodollar Base Rate” shall be determined by reference to
the rate per annum equal to the offered quotation rate to first class banks in
the London interbank market by SVB for deposits (for delivery on the first day
of the relevant Interest Period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of the Administrative
Agent, in its capacity as a Lender, for which the Eurodollar Base Rate is then
being determined with maturities comparable to such period, as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

                             Eurodollar Base Rate                            

1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Accounts”: depository and operating accounts of the Loan Parties not
maintained with the Administrative Agent or a Lender so long as the aggregate
amount in all such accounts does not exceed $1,000,000 at any time.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Person”: (a) any competitor of any Loan Party or any investor therein
or (b) any other Person, in each case specifically identified by name in writing
to the Administrative Agent by the Borrower on or prior to the Closing Date,
provided that such list may be updated after the Closing Date with the prior
written consent of the Administrative Agent.

“Excluded Swap Obligation”: with respect to any Guarantor, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such obligation (or any guarantee thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,

 

13



--------------------------------------------------------------------------------

regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest would otherwise become effective with respect to such
obligation or such guaranty. If any obligation to pay or perform under any
Specified Swap Agreement arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Specified Swap
Agreement that is attributable to swaps for which such guarantee or security
interest is or becomes illegal or unlawful.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f); and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Agent”: Wells Fargo Capital Finance, LLC, in its capacity as
“Administrative Agent” for the “Lenders” party to the Existing Credit Facility.

“Existing Credit Facility”: the collective reference to the credit facilities
extended to the Borrower under and pursuant to that certain Credit Agreement,
dated as of July 13, 2011 (as amended and in effect immediately prior to the
funding of the Loans hereunder on the Closing Date), by and among Holdings, the
Borrower, the “Lenders” party thereto and the Existing Agent.

“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), (b) the Revolving Facility and (c) the Swingline Facility
(which is a sub-facility of the Revolving Facility).

“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of clause
(a) above, or (c) any agreement pursuant to the implementation of clause (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in the United States.

“FCPA”: as defined in Section 4.28.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

14



--------------------------------------------------------------------------------

“Fee Letter”: the letter agreement dated as of July 2, 2015, between the
Borrower and the Administrative Agent.

“First-Tier Foreign Subsidiary”: collectively, the German Subsidiary, the Hong
Kong Subsidiary, the Japanese Subsidiary, the UK Subsidiary and any other
Foreign Subsidiary, the Capital Stock of which is held directly by a Loan Party
formed or acquired pursuant to a transaction not prohibited by this Agreement.

“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
and certified by Borrowers, regarding the disbursement of Loan proceeds on the
Closing Date, the funding and the payment of the fees and expenses of the
Administrative Agent and the Lenders (including their respective counsel), and
such other matters as may be agreed to by Borrowers, the Administrative Agent
and the Lenders.

“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any Foreign Subsidiary owned by such Loan
Party, any pledge agreement (however designated) reasonably required by the
Administrative Agent to be prepared under the laws of the foreign jurisdiction
in which such Foreign Subsidiary is organized and executed by such Loan Party
(and, as applicable, such Foreign Subsidiary) for the purpose of creating,
perfecting and otherwise protecting such Lien to the maximum extent possible
under the laws of such foreign jurisdiction, including without limitation the
German Security Documents and the UK Security Documents.

“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any Foreign Subsidiary
owned by such Loan Party, any related Foreign Law Pledge Agreement, any related
filings, an opinion, if requested by the Administrative Agent, delivered by
local counsel in the foreign jurisdiction in which such Foreign Subsidiary is
organized or incorporated and addressing the effectiveness of the pledge by such
Loan Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of the pledged Equity Interests in such Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
board of directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational or constitutional documents of such
Foreign Subsidiary reasonably required by the Administrative Agent to facilitate
the pledge by such Loan Party to the Administrative Agent (for the ratable
benefit of the Secured Parties) of such pledged Equity Interests, and any other
agreements, documents, instruments, notices, filings or other items reasonably
required by the Administrative Agent to be executed and/or delivered in
connection with any of the foregoing.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party, including, without
limitation, the German Subsidiary, the Hong Kong Subsidiary, the Japanese
Subsidiary, and the UK Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than

 

15



--------------------------------------------------------------------------------

L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Percentage of outstanding Swingline Loans made by the
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating Holdings’ or the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
Holdings and the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Notwithstanding anything to the contrary
contained herein, any obligations of a Person under an operating lease (whether
existing on the Closing Date or entered into thereafter) that is not required
(or would not be required) to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP as in effect on the Closing Date
shall not be treated as a capital lease solely as a result of the changes in
GAAP after the Closing Date.

“German Security Documents”: the notarial share pledge agreement for such
existing and future shares in the German Subsidiary required to be pledged
pursuant to this Agreement in favor of the Administrative Agent and the Lenders,
as pledgees.

“German Security Interest”: as defined in Section 9.1(c).

“German Subsidiary” means Monotype GmbH, a limited liability company organized
under the laws of Germany, registered with the Commercial Register of the local
court of Bad Homburg under registration number HRB 10375.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

16



--------------------------------------------------------------------------------

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower, Holdings and each Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to Holdings and each Subsidiary of Holdings
(other than the Borrower) which has become a Guarantor pursuant to the Guarantee
and Collateral Agreement.

“Holdings”: has the meaning in the preamble hereto.

“Hong Kong Subsidiary”: Monotype Hong Kong Limited, a limited liability company
organized under the laws of Hong Kong.

“Increase”: as defined in Section 2.25(a).

“Increase Joinder”: as defined in Section 2.25(b).

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Imaging Holdings”: Imaging Holdings Corp., a Delaware corporation.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender

 

17



--------------------------------------------------------------------------------

under such agreement in the event of default are limited to repossession or sale
of such property), (e) all Capital Lease Obligations and all Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (to the extent not cash
collateralized), (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Capital Stock, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) the net obligations of such Person payable upon
termination in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For the purposes of this
definition, (x) the amount of any Indebtedness represented by any guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness and (y) the amount of any Indebtedness described in
clause (i) above shall be the lower of the amount of the obligation and the fair
market value of the assets of such Person securing such obligation.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee”: is defined in Section 10.5(b).

“Insider Indebtedness”: is any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, administration, receivership, dissolution, winding-up
or relief of debtors (or any analogous procedure in foreign jurisdictions), or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors (or any analogous procedure in foreign jurisdictions), in each case
undertaken under U.S. Federal, state or foreign law, including any Debtor Relief
Law.

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to

 

18



--------------------------------------------------------------------------------

intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent in its reasonable
discretion (it being understood and agreed that to the extent the foregoing
arrangements are entered into with a Qualified Counterparty they are
acceptable), and (c) not for speculative purposes.

 

19



--------------------------------------------------------------------------------

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“IP Reporting Certificate”: an IP Reporting Certificate substantially in the
form of Exhibit G.

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender or
Affiliate thereof that may become an Issuing Lender pursuant to Section 3.11 or
3.12, with respect to Letters of Credit issued by such Lender or its Affiliate.
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender or other financial
institutions, in which case the term “Issuing Lender” shall include any such
Affiliate or other financial institution with respect to Letters of Credit
issued by such Affiliate or other financial institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“Japanese Subsidiary”: Monotype Imaging KK, a stock company organized under the
laws of Japan.

“Judgment Currency”: as defined in Section 10.19.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided participation interest in the Issuing Lenders’
obligations and rights under and in respect of each Letter of Credit (including
to make payments with respect to draws made under any Letter of Credit pursuant
to Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Commitment
and the aggregate amount of the L/C Commitments shall not exceed the amount of
the Total L/C Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

20



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”: collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by the Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”: as defined in Section 3.1(a).

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”: as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

“Letter of Credit Maturity Date”: the date occurring 30 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its Subsidiaries
in Deposit Accounts or Securities Accounts subject to Control Agreements in
favor of the Administrative Agent, and (b) the Available Commitment at such
time.

“Liquidity Report”: a report, in form and substance reasonably satisfactory to
the Administrative Agent, delivered by the Borrower to the Administrative Agent
which discloses, as of the date of such report, the amount of Liquidity as of
such date.

 

21



--------------------------------------------------------------------------------

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each Compliance Certificate,
each Liquidity Report, each Notice of Borrowing, each Notice of
Conversion/Continuation, each Bank Services Agreement, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 3.10, and any amendment, waiver, supplement or other modification to any
of the foregoing.

“Loan Parties”: the Borrower and each Guarantor.

“Material Adverse Effect”: (a) a material adverse change in the business,
operations or condition (financial or otherwise) of the Loan Parties, taken as a
whole; (b) a material impairment in the perfection or priority of the
Administrative Agent’s lien on the Collateral or the value of such Collateral;
or (c) a material impairment of the prospect of repayment of any portion of the
obligations of the Loan Parties under Loan Documents or of the ability of any
Loan Party to perform is respective obligations under any Loan Document to which
it is a party.

“Material Foreign Subsidiary”: as of any date of determination, any Foreign
Subsidiary that (a) has generated revenues in excess of $10,000,000 during the
immediately preceding 12 consecutive month period, or (b) has assets having an
aggregate book value in excess of $7,500,000.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated to make, contributions.

“Net Cash Proceeds”: (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person, the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment

 

22



--------------------------------------------------------------------------------

receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary costs, fees and expenses actually incurred in
connection therewith and net of taxes paid and such Person’s reasonable and good
faith estimate of income, franchise, sales, and other applicable taxes required
to be paid by such Person in connection with such Asset Sale or Recovery Event
in the taxable year that such Asset Sale or Recovery Event is consummated, the
computation of which shall, in each such case, take into account the reduction
in tax liability resulting from any available operating losses and net operating
loss carryovers, tax credits, and tax credit carry forwards, and similar tax
attributes, and (b) in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary costs, fees and
expenses actually incurred in connection therewith.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.

“Note”: a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit J.

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit K.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender, any Bank Services
Provider, and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent, the Issuing Lender, any other Lender, or
any Bank Services Provider, to the extent that any applicable Bank Services
Agreement requires the reimbursement by any applicable Group Member of any such
expenses), and any Qualified Counterparty party to a Specified Swap Agreement
that are required to be paid by any Loan Party pursuant any Loan Document) or
otherwise. For the avoidance of doubt, the Obligations shall not include any
obligations arising under any warrants or other equity instruments issued by any
Loan Party to any Lender and the Obligations of any Guarantor shall not include
any Excluded Swap Obligations.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such

 

23



--------------------------------------------------------------------------------

Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“Payoff Letter”: a letter, in form and substance satisfactory to the
Administrative Agent, dated as of a date on or prior to the Closing Date and
executed by each of the Existing Agent and the Borrower to the effect that upon
receipt by the Existing Agent of the “payoff amount” (however designated)
referenced therein, (a) the obligations of the Group Members under the Existing
Credit Facility shall be satisfied in full (other than contingent
indemnification obligations for which no claim has been made), (b) the Liens
held by the Existing Agent for the benefit of the lenders under the Existing
Credit Facility shall terminate without any further action, and (c) the Borrower
and the Administrative Agent (and their respective counsel and such counsels’
agents) shall be entitled to file UCC-3 amendment statements, USPTO releases,
USCRO releases and any other releases reasonably necessary to further evidence
the termination of such Liens.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(m).

“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person

 

24



--------------------------------------------------------------------------------

(“Refinanced Indebtedness”); provided that (a) the principal amount of such
Refinancing Indebtedness is not greater than the principal amount of such
Refinanced Indebtedness plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon and reasonable fees and expenses, in each case
associated with such Refinancing Indebtedness, (b) such Refinancing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness, (c) if such
Refinanced Indebtedness or any Guarantee Obligation thereof or any security
therefor are subordinated to the Obligations, such Refinancing Indebtedness and
any Guarantee Obligations thereof and any security therefor remain so
subordinated on terms no less favorable to the Lenders and the other Secured
Parties, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding extension, renewal or replacement are the
only obligors on such Refinancing Indebtedness and (e) any Guarantee Obligations
which constitute all or a portion of such Refinancing Indebtedness, taken as a
whole, are determined in good faith by a Responsible Officer of such Person to
be no less favorable to such Person and the Lenders and the other Secured
Parties in any material respect than the covenants and events of default or
Guarantee Obligations, if any, applicable to such Refinanced Indebtedness.

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”: is defined in Section 10.2(d)(i).

“Post-Revolver Increase Lender”: as defined in Section 2.25(d).

“Pre-Revolver Increase Lender”: as defined in Section 2.25(d).

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a) pro forma effect will be given to any Indebtedness incurred (“Incurred”) by
such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during

 

25



--------------------------------------------------------------------------------

the reference period under a revolving credit to the extent of the commitment
thereunder (or under any successor revolving credit) in effect on the
Determination Date, will be excluded as if such Indebtedness was no longer
outstanding or was repaid or redeemed on the first day of such period; and

(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses
(A) and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act, based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by Holdings and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (a) the Loans to be made
on the Closing Date and the use of proceeds thereof and (b) the payment of fees
and expenses in connection with the foregoing, in each case prepared for (i) the
most recently ended fiscal quarter as if such transactions had occurred on such
date and (ii) on a quarterly basis through the first two (2) full fiscal years
after the Closing Date or subsequent Borrowing Date, as applicable, and on an
annual basis for each fiscal year thereafter through the Revolving Termination
Date, in each case demonstrating pro forma compliance with the covenants set
forth in Section 7.1.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Recipient”: the Administrative Agent or a Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: is defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Lender”: as defined in Section 2.23.

 

26



--------------------------------------------------------------------------------

“Required Lenders”: at any time, (a) if only one Lender holds the Total
Commitments, such Lender; and (b) if more than one Lender holds the Total
Commitments, then at least two Lenders who together hold more than 50% of the
Total Commitments (including, without duplication, the L/C Commitments) then in
effect or, if the Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding; provided that for the purposes of this
clause (b), the Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; and provided, further, that a Lender and its Affiliates shall
be deemed one “Lender” for the purposes of this clause (b).

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chief executive officer, chief operating officer,
president, vice president, chief financial officer, treasurer, controller,
assistant controller or comptroller of an applicable Loan Party, but in any
event, with respect to financial matters, the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller, assistant
controller or comptroller of such Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“Restructuring, Issuance, and Cash Non-Operating Costs”: all fees, costs, and
expenses incurred by Parent and its Subsidiaries in connection with Capital
Stock registration filings and issuances, debt modifications, business
restructurings (including, without limitation, amendment fees and severance
payments), and cash non-operating expenses; provided, that the aggregate amount
of (a) all cash non-operating expenses shall not exceed $250,000 and (b) all
such fees, costs and expenses shall not exceed $1,500,000, in each case of
clauses (a) and (b), on a trailing twelve month basis.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the Commitments and the extensions of credit made
thereunder.

“Revolving Lender”: each Lender that has a Commitment or that holds Revolving
Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

27



--------------------------------------------------------------------------------

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of all Revolving Loans
then outstanding; provided that in the event that the Revolving Loans are paid
in full prior to the reduction to zero of the Total Commitments, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.

“Revolving Termination Date”: is the date occurring on the five (5) year
anniversary of the Closing Date.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanctions”: as defined in Section 4.29.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) each Deposit Account Control

 

28



--------------------------------------------------------------------------------

Agreement, (e) each Securities Account Control Agreement, (f) each Foreign
Pledge Document, (g) all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party arising under any Loan Document, (h) all other
security documents hereafter delivered to any Bank Services Provider granting a
Lien on any property of any Person to secure the Obligations of any Group Member
arising under any Bank Services Agreement, and (i) all financing statements,
fixture filings, patent, trademark and copyright filings, assignments,
acknowledgments and other filings, documents and agreements made or delivered
pursuant to any of the foregoing.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(p), which Solvency Certificate shall be in substantially the form of
Exhibit D.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise” (or analogous terms in applicable foreign
jurisdictions) as of such date, as such quoted terms are determined in
accordance with applicable federal, state and foreign laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” (or analogous terms in applicable foreign jurisdictions) of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal, state and foreign laws governing determinations of the
insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Subordinated Indebtedness of such Loan Party or such Subsidiary.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or Holdings.

 

29



--------------------------------------------------------------------------------

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The original amount of the Total Commitments is $150,000,000. The L/C
Commitment and the Swingline Commitment are each sublimits of the Total
Commitments.

 

30



--------------------------------------------------------------------------------

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UK Security Documents”: the share pledge agreement for such existing and future
shares in the UK Subsidiary required to be pledged pursuant to this Agreement in
favor of the Administrative Agent, as pledgee.

“UK Security Interest”: as defined in Section 9.1(c).

“UK Subsidiary”: Monotype Limited, a company registered under the laws of
England and Wales with company registration number 02663485.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“USCRO”: the U.S. Copyright Office.

“USPTO”: the U.S. Patent and Trademark Office.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

 

31



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

(e) With respect to any currency other than Dollars, all calculations of
financial covenants shall be calculated at the then applicable equivalent
thereof in Dollars. If any obligation or amount is incurred in respect of the
basket or threshold expressed in Dollars and such obligation or amount is
incurred in a currency other than Dollars, the determination of whether such
obligation or amount is in compliance with such basket or threshold shall be
measured on the date of the incurrence thereof and shall be determined as the
applicable Dollar Equivalent, and no breach or default shall thereafter occur as
a result of being in excess of such basket or threshold as a result of currency
fluctuations in respect of the Dollar.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 [Reserved].

2.2 [Reserved].

2.3 [Reserved].

 

32



--------------------------------------------------------------------------------

2.4 Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Commitment. In addition, the
amount of the Total Revolving Extensions of Credit outstanding at such time
shall not exceed the Total Commitments in effect at such time. During the
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13. Notwithstanding
anything to the contrary contained herein, during the existence of an Event of
Default, no Revolving Loan may be borrowed as, converted to or continued as a
Eurodollar Loan.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Commitment under the Commitments during the Revolving Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, (a) three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one (1) Business Day prior to the requested Borrowing
Date, in the case of ABR Loans (in each case, with originals to follow within
three (3) Business Days)) (provided that any such Notice of Borrowing of ABR
Loans under the Revolving Facility to finance payments under Section 3.5(a) may
be given not later than 10:00 A.M., Pacific time, on the date of the proposed
borrowing), in each such case specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date. Each borrowing of, conversion to or
continuation of a Eurodollar Loan shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount). Except as
provided in Sections 3.5(b) and 2.7(b), each borrowing of or conversion to ABR
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount). Upon receipt of any such Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each such borrowing available to the Administrative Agent for the account of
the Borrower at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting such account as
is designated in writing to the Administrative Agent by the Borrower with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent or,
if so specified in the Flow of Funds Agreement,

 

33



--------------------------------------------------------------------------------

the Administrative Agent shall wire transfer all or a portion of such aggregate
amounts to the Existing Agent (for application against amounts then outstanding
under the Existing Credit Facility), in accordance with the wire instructions
specified for such purpose in the Flow of Funds Agreement.

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Commitments from time to time
during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Commitments would be less than zero, and
(c) the Borrower shall not use the proceeds of any Swingline Loan to refinance
any then outstanding Swingline Loan. During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole integral multiple in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

 

34



--------------------------------------------------------------------------------

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. After the resignation
of the Swingline Lender hereunder, the retiring Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement and the other Loan Documents with respect
to Swingline Loans made by it prior to such resignation, but shall not be
required to make any additional Swingline Loans.

2.8 [Reserved.]

2.9 Fees.

(a) Upfront Fee. On or prior to the Closing Date, the Borrower agrees to pay to
the Administrative Agent, for the account of the Lenders, an upfront fee in the
amount specified in the Fee Letter.

(b) Commitment Fee. As additional compensation for the Total Commitments, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders,
a fee for the Borrower’s

 

35



--------------------------------------------------------------------------------

non-use of available funds under the Revolving Facility (the “Commitment Fee”),
payable quarterly in arrears on September 30, 2015, on the first day of each
calendar quarter occurring thereafter prior to the Revolving Termination Date,
and on the Revolving Termination Date, in an amount equal to the Commitment Fee
Rate multiplied by the average unused portion of the Total Commitments as
reasonably determined by the Administrative Agent in accordance with the
following sentence. The unused portion of the Total Commitments, for purposes of
this calculation, shall equal the difference between (i) the Total Commitments
(as reduced from time to time), and (ii) the sum of (A) the average for the
period of the daily closing balance of the Revolving Loans outstanding, (B) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, and
(C) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time. For the avoidance of
doubt, the outstanding amount of any Swingline Loans shall not be counted
towards or considered usage of the Total Commitments for purposes of determining
the Commitment Fee.

(c) Agency Fees. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in the Fee Letter and to perform
any other obligations contained therein.

(d) Fees Nonrefundable. All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

2.10 Termination or Reduction of Total Commitments; Total L/C Commitments.

(a) Termination or Reduction of Total Commitments. The Borrower shall have the
right, upon not less than three (3) Business Days’ written notice delivered to
the Administrative Agent, to terminate the Total Commitments or, from time to
time, to reduce the amount of the Total Commitments; provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Loans and Swingline Loans to be made on the
effective date thereof the amount of the Total Revolving Extensions of Credit
then outstanding would exceed the Total Commitments then in effect. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple in
excess thereof (or, if the then Total Commitments are less than $1,000,000, such
lesser amount), and shall reduce permanently the Total Commitments then in
effect; provided that, if in connection with any such reduction or termination
of the Total Commitments a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21. Any reduction of the Total
Commitments shall be applied to the Commitments of each Lender according to its
respective Revolving Percentage. All fees accrued until the effective date of
any termination of the Total Commitments shall be paid on the effective date of
such termination.

(b) Termination or Reduction of Total L/C Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple in excess thereof (or, if the then Total L/C
Commitments are less than $1,000,000, such lesser amount), and shall reduce
permanently the Total L/C Commitments then in effect. Any reduction of the Total
L/C Commitments shall be applied to the L/C Commitments of each Lender according
to its respective L/C Percentage. All fees accrued until the effective date of
any termination of the Total L/C Commitments shall be paid on the effective date
of such termination.

 

36



--------------------------------------------------------------------------------

2.11 Optional Loan Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing or another
specified event, or is otherwise conditional upon the occurrence of an event,
such notice of prepayment may be revoked if the financing is not consummated or
such other specified event (as the case may be) has not occurred. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments Revolving Loans
shall be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

2.12 [Reserved].

2.13 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. Subject to Section 2.17, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Subject to Section 2.17, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall automatically be converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.14 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole integral multiple in
excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

 

37



--------------------------------------------------------------------------------

2.15 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

(b) Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(c) During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) or (f).

(d) Interest on the outstanding principal amount of each Loan shall be payable
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to Section 2.15(c) shall be payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case of clause (a), (b) or (c), the
Administrative Agent shall promptly

 

38



--------------------------------------------------------------------------------

notify the Borrower and the relevant Lenders thereof as soon as practicable
thereafter. Any such determination shall specify the basis for such
determination and shall, in the absence of manifest error, be conclusive and
binding for all purposes. Thereafter, (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b) [Reserved.]

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Revolving Loan Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. Any payment received by the
Administrative Agent after 10:00 A.M. Pacific Time shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank

 

39



--------------------------------------------------------------------------------

compensation, and (ii) in the case of a payment to be made by the Borrower, the
rate per annum applicable to ABR Loans under the relevant Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h) The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan

 

40



--------------------------------------------------------------------------------

made by it, its participation in the L/C Exposure or other obligations
hereunder, as applicable (other than pursuant to a provision hereof providing
for non-pro rata treatment), in excess of its Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
(5) Business Days of such receipt purchase (for cash at face value) from the
other Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Revolving
Loans made by them and/or participations in the L/C Exposure held by them, as
applicable, or make such other adjustments as shall be equitable, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lenders in accordance with their respective Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. The Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.18(k) may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. No documentation other than notices and the like referred
to in this Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase. The provisions of this Section 2.18(k) shall not be construed to apply
to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). The
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.

(l) [Reserved.]

(m) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Commitments then in effect.

2.19 Illegality; Requirements of Law.

(a) Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or

 

41



--------------------------------------------------------------------------------

continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower will pay to such Lender or the Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender or such Lender’s or Issuing Lender’s holding company for any
such reduction suffered.

 

42



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.

2.20 Taxes. For purposes of this Section 2.20, the term ‘Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. Each of Holdings and the Borrower shall, and each of
Holdings and the Borrower shall cause each other Loan Party to, timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes applicable to such Loan Party.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. If any Loan
Party fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

44



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative

 

45



--------------------------------------------------------------------------------

Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced,

 

46



--------------------------------------------------------------------------------

converted or continued, for the period from the date of such prepayment or of
such failure to borrow, reduce, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
Discharge of Obligations.

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage; provided further that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments and all other Obligations owing to such Affected Lender; or
(ii) designate a replacement lending institution (which shall be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans and Commitments and all other Obligations owing to such Affected Lender
(the replacing Lender or lender in clause (i) or (ii) being a “Replacement
Lender”); provided, however, that the Borrower shall be liable for the payment
upon demand of all costs and other amounts arising under Section 2.21 that
result from the acquisition of any Affected Lender’s Loan and/or Commitments (or
any portion thereof) by a Lender or Replacement Lender, as the case may be, on a
date other than the last day of the applicable Interest Period with respect to
any Eurodollar Loans then outstanding; and provided further, however, that if
the Borrower elects to exercise such right with

 

47



--------------------------------------------------------------------------------

respect to any Affected Lender under clause (a) or (b) of this Section 2.23,
then the Borrower shall be obligated to replace all Affected Lenders under such
clauses. The Affected Lender replaced pursuant to this Section 2.23 shall be
required to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to one or
more Replacement Lenders that so agree to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Commitments and all other Obligations
owing to such Affected Lender upon payment to such Affected Lender of an amount
(in the aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including amounts under Section 2.21 hereof). Any such designation of a
Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrower in such instance), and, if
such Replacement Lender is not already a Lender hereunder or an Affiliate of a
Lender or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.23, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.23, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any

 

48



--------------------------------------------------------------------------------

future Letter of Credit; sixth, to the payment of any amounts owing to any L/C
Lender, the Issuing Lender or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any L/C Lender, the Issuing
Lender or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Commitment of such Defaulting Lender;
provided that, (A) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Event of Default has
occurred and is continuing; (B) the aggregate obligations of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving

 

49



--------------------------------------------------------------------------------

Loans of that Lender plus the aggregate amount of that Lender’s L/C Percentage
of then outstanding Letters of Credit and (C) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than ten (10) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.

2.25 Increase in Commitments.

(a) At any time, at the option of the Borrower (but subject to the conditions
set forth in clause (b) below), the Commitments may be increased by an amount
not in excess of $50,000,000 in

 

50



--------------------------------------------------------------------------------

the aggregate and the Borrower may make a maximum of two such requests (each
such increase, an “Increase”). The Administrative Agent shall invite each Lender
to increase its Commitments (it being understood that no Lender shall be
obligated to increase its Commitments) in connection with a proposed Increase,
and if sufficient Lenders do not agree to increase their Commitments in
connection with such proposed Increase, then the Administrative Agent or the
Borrower may invite any prospective lender who is reasonably satisfactory to the
Administrative Agent and the Borrower to become a Lender in connection with a
proposed Increase. Any Increase shall be in an amount of at least $5,000,000 and
integral multiples of $1,000,000 in excess thereof.

(b) Each of the following shall be conditions precedent to any Increase of the
Commitments:

(i) The Administrative Agent or the Borrower have obtained the commitment of one
or more of the Lenders (or other prospective lenders reasonably satisfactory to
the Administrative Agent and the Borrower) to provide the applicable Increase
and any prospective lenders, the Borrower and the Administrative Agent have
signed a joinder agreement to this Agreement (an “Increase Joinder”), in form
and substance reasonably satisfactory to the Administrative Agent (not to be
unreasonably withheld or delayed), to which such prospective Lenders, the
Borrower, and the Administrative Agent are party,

(ii) Each of the conditions precedent set forth in Section 5.2 shall be
satisfied;

(iii) Holdings is in compliance with all financial covenants set forth in
Section 7.1 at the time of such Increase and on a pro forma basis after giving
effect to such Increase and the application of the proceeds thereof;

(iv) The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate certifying as to compliance with the requirements of clauses
(ii) and (iii) above, together with all reasonably detailed calculations
evidencing compliance with clause (iii) above;

(v) The Borrower shall have delivered to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, a written request for such Increase at
least ten (10) Business Days prior to the requested funding date of such
Increase; provided that if such request indicates that such request is
conditioned upon the occurrence of a specified event, such request may be
revoked if such event does not occur prior to the requested funding date;

(vi) Any Increase Joinder may, with the consent of the Borrower, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.25; provided,
however, that, the terms of the increased Commitments (including the pricing and
maturity date) shall be on the same terms as the Revolving Facility;

(vii) If requested by the Administrative Agent, the Borrower shall deliver to
the Administrative Agent (i) the relevant board resolutions or written consents
of each Loan Party approving such Increase and (ii) legal opinion(s) relating to
the matters described above, which opinion(s) shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent; and

 

51



--------------------------------------------------------------------------------

(viii) In connection with such Increase, the Borrower shall pay to the
Administrative Agent all fees required to be paid pursuant to the terms of the
Fee Letter.

(c) Unless otherwise specifically provided herein, (i) all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to this
Section 2.25.

(d) Each of the Lenders having a Revolving Commitment prior to the Increase
Effective Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender
which is acquiring a new or additional Revolving Commitment on the Increase
Effective Date (the “Post-Increase Revolver Lenders”), and such Post-Increase
Revolver Lenders shall purchase from each Pre-Increase Revolver Lender, at the
principal amount thereof, such interests in the Revolving Loans on such Increase
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases and any Revolving Loan made on the Increase
Effective Date, such Revolving Loans will be held by Pre-Increase Revolver
Lenders and Post-Increase Revolver Lenders ratably in accordance with their pro
rata share after giving effect to such increased Commitments.

(e) The Loans and Commitments established pursuant to this Section 2.25 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the guarantees
and security interests created by the Loan Documents. The Borrower shall take
any actions reasonably required by the Administrative Agent to ensure and
demonstrate that the Liens and security interests granted by the Loan Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such Increase.

(f) This Section 2.25 shall override any provisions of Section 10.1 to the
contrary.

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Commitment at such time. Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the Letter
of Credit Maturity Date, provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

 

52



--------------------------------------------------------------------------------

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $200,000;
or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly

 

53



--------------------------------------------------------------------------------

following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) Each Revolving Borrower agrees to pay, with respect to each outstanding
Letter of Credit issued for the account of (or at the request of) the Borrower,
(i) a fronting fee of 0.125% per annum on the daily amount available to be drawn
under each such Letter of Credit to the Issuing Lender for its own account (a
“Letter of Credit Fronting Fee”), (ii) a letter of credit fee equal to the
Applicable Rate relating to Letters of Credit multiplied by the daily amount
available to be drawn under each such Letter of Credit on the drawable amount of
such Letter of Credit to the Administrative Agent for the ratable account of the
L/C Lenders (determined in accordance with their respective L/C Percentages) (a
“Letter of Credit Fee”), and (iii) the Issuing Lender’s standard and reasonable
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of (or at the request of) such Revolving
Borrower or processing of drawings thereunder (the fees in this clause (iii),
collectively, the “Issuing Lender Fees”). The Issuing Lender Fees shall be paid
when required by the Issuing Lender, and the Letter of Credit Fronting Fee and
the Letter of Credit Fee shall be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year and on the
Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”) after the
issuance date of such Letter of Credit. All Letter of Credit Fronting Fees and
Letter of Credit Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may reasonably require. This
Agreement shall control in the event of any conflict with any L/C-Related
Document (other than any Letter of Credit).

(d) Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such Letter of Credit Fees, if any,
payable to the Issuing Lender for its own account.

(e) All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

3.4 L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided participation interest equal to such L/C Lender’s L/C Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Lender agrees with the Issuing Lender that, if a draft is paid under
any

 

54



--------------------------------------------------------------------------------

Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than (i) the immediately following Business Day if the Issuing Lender issues
such notice before 10:00 A.M. Pacific time on the date of such L/C Disbursement,
or (ii) on the second following Business Day if the Issuing Lender issues such
notice at or after 10:00 A.M. Pacific time on the date of such L/C Disbursement.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds.

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a

 

55



--------------------------------------------------------------------------------

Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.

3.10 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not

 

56



--------------------------------------------------------------------------------

reimbursed by the Borrower or converted into a Revolving Loan pursuant to
Section 3.5(b), or (ii) if, as of the Letter of Credit Maturity Date, any L/C
Exposure for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then effective L/C Exposure in an amount
equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (A) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of an
Event of Default, and (B) that, subject to Section 2.24, the Person providing
such Cash Collateral and the Issuing Lender may agree that such Cash Collateral
shall not be released but instead shall be held to support future anticipated
Fronting Exposure or other obligations, and provided further, that to the extent
that such Cash Collateral was provided by the Borrower or any other Loan Party,
such Cash Collateral shall remain subject to any security interest and Lien
granted pursuant to the Loan Documents.

3.11 Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement. Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to

being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Lender and such Lender.

 

57



--------------------------------------------------------------------------------

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower; provided, that such resignation shall not
be effective until a successor Issuing Lender has been appointed pursuant to
this Section 3.12. Subject to the next succeeding sentence, upon the acceptance
of any appointment as the Issuing Lender hereunder by a Lender that shall agree
to serve as successor Issuing Lender, such successor shall succeed to and become
vested with all the interests, rights and obligations of the retiring Issuing
Lender and the retiring Issuing Lender shall be discharged from its obligations
to issue additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3. The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring Issuing Lender with
respect to Letters of Credit issued by such retiring Issuing Lender) and
(ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit.

3.13 Applicability of UCP and ISP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to
(a) with respect to standby Letters of Credit, the rules of the ISP, and
(b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, Holdings and the Borrower hereby jointly and
severally represents and warrants to the Administrative Agent and each Lender,
as to themselves, each of their respective Subsidiaries and each other Loan
Party, as applicable, that:

4.1 Financial Condition.

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof, and (ii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Financial Statements
have been prepared based on information reasonably believed to be the best
information available to Holdings and the Borrower as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of Borrower, Holdings and their consolidated
Subsidiaries as of December 31, 2014 assuming that the events specified in the
preceding sentence had actually occurred at such date.

 

58



--------------------------------------------------------------------------------

(b) The audited consolidated balance sheets of Holdings and its Subsidiaries as
of December 31, 2012, December 31, 2013, and December 31, 2014, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, present fairly in all material respects the consolidated
financial condition of the Borrower, Holdings and their respective Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Holdings and its Subsidiaries as at
June 30, 2015, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of Holdings and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments and the absence of footnotes). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. Since the later of
(a) December 31, 2014 and (b) the date of the latest audited financial
statements delivered to the Administrative Agent pursuant to Section 6.1(a), to
and including the date hereof, there has been no Disposition by any Group Member
of any material part of its business or property.

4.2 No Change. Since the later of (a) December 31, 2014 and (b) the date of the
latest audited financial statements delivered to the Administrative Agent
pursuant to Section 6.1(a), there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has the power and
authority, and the legal right, to own and operate its material property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents by or in respect of any Loan Party, except (i)

 

59



--------------------------------------------------------------------------------

Governmental Approvals, consents, authorizations, filings and notices described
in Schedule 4.4, which Governmental Approvals, consents, authorizations, filings
and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) Governmental Approvals
described in Schedule 4.4. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof by each Loan Party will not
violate any material Requirement of Law (except as set forth in Schedule 4.5 but
including any Operating Document of any Group Member) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any material Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents).
No Group Member has violated any Requirement of Law or violated or failed to
comply with any Contractual Obligation applicable to the Borrower, Holdings or
any of their respective Subsidiaries that would reasonably be expected to have a
Material Adverse Effect. The absence of obtaining the Governmental Approvals
described in Schedule 4.5 and the violations of Requirements of Law referenced
in Schedule 4.5 shall not have an adverse effect on any rights of the Lenders or
the Administrative Agent pursuant to the Loan Documents.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either immediately result from the making of a
requested credit extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. To the knowledge of Loan Parties, each Group Member
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No written claim has been received by
any of the Group Members from any Person, nor is any such claim pending
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim, unless such claim could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Loan Parties, the use of Intellectual
Property by each Group Member, and the conduct of such Group Member’s business,
as currently conducted, does not infringe on or otherwise violate the
Intellectual Property rights of any Person, unless such infringement could not
reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of Holdings or the Borrower, threatened to
such effect.

 

60



--------------------------------------------------------------------------------

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, all
income and all other material state and other tax returns that are required to
be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed (other than
Liens permitted by Section 7.3(a)), and, to the knowledge of Holdings or the
Borrower, no material claim or investigation is being asserted or conducted,
with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

4.13 ERISA.

(a) Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b) no ERISA Event has occurred or is reasonably expected to occur;

(c) each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;

(e) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000;

 

61



--------------------------------------------------------------------------------

(f) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(g) all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and;

(h) (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower and Holdings in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of organization of the
Borrower, Holdings, and each Subsidiary of Holdings and, as to each such
Subsidiary and the Borrower, the percentage of each class of Capital Stock owned
by any Loan Party, and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower, Holdings or any
Subsidiary, except as may be created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be used to
finance Permitted Acquisitions, to refinance the obligations of the Borrower
outstanding under the Existing Credit Facility, to repay certain other
indebtedness, to pay related fees and expenses, to pay dividends and repurchase
stock to the extent permitted by this Agreement, and for working capital general
corporate purposes. All or a portion of the proceeds of the Swingline Loans and
the Letters of Credit shall be used for working capital and general corporate
purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower and Holdings, have not previously contained,
any Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;

 

62



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any applicable Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower and Holdings, there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (other
than forecasts, Projections and other forward-looking information), taken as a
whole, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein taken as a whole not misleading in any material respect. The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by Holdings and the
Borrower to be reasonable at the time made (it being understood that projections
and pro forma information are subject to uncertainties and contingencies, many
of which are beyond the control of the Loan Parties), it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be

 

63



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or share certificates or otherwise
constituting certificated securities within the meaning of Section 8-102(a)(15)
of the UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date, no
Loan Party that is a limited liability company or partnership has any Capital
Stock that is a not Certificated Security.

(b) Any Mortgages delivered after the Closing Date pursuant to Section 6.12 will
be, upon execution, effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted
pursuant to Section 7.3 that are entitled to priority as a matter of law).

4.20 Solvency; Fraudulent Transfer. The Borrower individually is, and the Loan
Parties taken as a whole are, and after giving effect to the incurrence of all
Indebtedness, Obligations and obligations being incurred in connection herewith,
will be, Solvent. No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, under and as defined in any Subordinated Debt
Documents.

4.23 [Reserved].

 

64



--------------------------------------------------------------------------------

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains, with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

4.25 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

4.26 [Reserved].

4.27 Capitalization. Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of Holdings and its consolidated Subsidiaries, and the amount of
Capital Stock held by each such owner, as of the Closing Date.

4.28 Patriot Act; Anti-Corruption. Each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Patriot Act or the
Bribery Act 2012. No part of the proceeds of the loans made hereunder will be
used by any Loan Party or any of their Affiliates, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”). Each Group Member is in compliance
with the FCPA and other applicable anti-corruption and anti-bribery laws in all
material respects and will maintain in effect policies and procedures designed
to promote compliance by the Group Members and their respective directors,
officers, employees and agents with the FCPA and any other anti-corruption laws.

4.29 OFAC. No Loan Party nor any Subsidiary thereof is, and, to the knowledge of
each Borrower, no director, officer, employee, agent, or Affiliate of any Loan
Party or any Subsidiary thereof is, a Person that is, or is owned or controlled
by Persons that are: (i) the subject of any sanctions administered or enforced
by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, the government of Canada or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (currently, Cuba, Iran, North Korea, Sudan, the Crimean
region of the Ukraine, and Syria).

4.30 Holding Company. Holdings is a holding company and does not have any
material liabilities (other than liabilities arising under the Loan Documents
and the real property lease with respect to the Loan Parties’ headquarters
located at 600 Unicorn Park, Woburn, Massachusetts), own any material assets
(other than the Capital Stock of the Borrower and the other Loan Parties) or
engage in any operations or business (other than the ownership of the Borrower
and the other Loan Parties.

 

65



--------------------------------------------------------------------------------

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Lender listed on Schedule 1.1A;

(ii) the Collateral Information Certificate, executed by a Responsible Officer
of the Loan Parties;

(iii) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

(iv) if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;

(v) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;

(vi) each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto;

(vii) each other Security Document required by the Administrative Agent on the
Closing Date, executed and delivered by the applicable Loan Party party thereto;
and

(viii) a completed Compliance Certificate as of the last day of the fiscal
quarter of Holdings ended on June 30, 2015; and

(ix) the Flow of Funds Agreement.

(b) [Reserved.]

(c) Pro Forma Financial Statements; Financial Statements; Projections. The
Administrative Agent shall have received (i) the Pro Forma Financial Statements,
(ii) the audited consolidated financial statements of Holdings and its
Subsidiaries as of December 31, 2012, December 31, 2013, and December 31, 2014,
and (iii) unaudited interim consolidated financial statements of Holdings and
its Subsidiaries or each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (ii) of this
paragraph.

(d) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the other transactions contemplated hereby, shall
have been obtained and be in full force and effect. The absence of obtaining the
Governmental

 

66



--------------------------------------------------------------------------------

Approvals described in Schedule 4.5 shall not have an adverse effect on any
rights of the Lenders, the Administrative Agent pursuant to the Loan Documents
or an adverse effect on the Group Members with regard to their continuing
operations.

(e) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a good
standing certificate for each Loan Party certified as of a recent date by the
appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of the applicable Loan Party to
be so qualified could reasonably be expected to result in a Material Adverse
Effect.

(f) Responsible Officer’s Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Holdings and the Borrower, dated as of the Closing Date
and in form and substance reasonably satisfactory to it, certifying (A) that the
conditions specified in Sections 5.2(a) and (d) have been satisfied, and
(B) that there has been no event or circumstance since December 31, 2014, that
has had or that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(g) Patriot Act. Each Lender shall have received, prior to the Closing Date, all
documentation and other information required by governmental authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act and Bank Secrecy Act requirements, including OFAC, and
all laws, rules, and regulations of any jurisdiction applicable to the Loan
Parties concerning or relating to bribery or corruption and economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (i) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State or (ii) the United Nations Security Council, in each
case with results satisfactory to the Lenders.

(h) Due Diligence Investigation. The Administrative Agent shall have completed a
due diligence investigation of the Borrower and its Subsidiaries in scope, and
with results, satisfactory to the Administrative Agent and the Lenders and shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries and shall have
received such financial, business and other information regarding each of the
foregoing Persons and businesses as it shall have requested.

 

67



--------------------------------------------------------------------------------

(i) Reports. The Administrative Agent shall have received, in form and substance
satisfactory to it, all asset appraisals, field audits, and such other reports
and certifications, as it has reasonably requested.

(j) Existing Credit Facility, Etc. The Borrower shall have provided notice to
the Existing Agent (in accordance with the terms of the Existing Credit
Facility) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Facility on the Closing Date, (B) the Administrative
Agent shall have received the Payoff Letter executed by the Existing Agent and
the Borrower, (C) all obligations (other than contingent indemnification
obligations for which no claim has been made) of the Group Members in respect of
the Existing Credit Facility shall, substantially contemporaneously with the
funding of certain Loan proceeds on the Closing Date directly to the Existing
Agent as contemplated by Sections 2.2 and 2.5 and the Flow of Funds Agreement,
have been paid in full, (D) the Administrative Agent shall be satisfied that all
actions necessary to terminate the agreements evidencing the obligations of the
Group Members in respect of the Existing Credit Facility and the Liens of the
Existing Agent in the assets of the Group Members securing obligations under the
Existing Credit Facility shall have been, or substantially contemporaneously
with the Closing Date, shall be, taken, and (E) the Administrative Agent shall
have received such other documents and information related to the Existing
Credit Facility and the refinancing thereof as it may request.

(k) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien and insolvency searches in each of the jurisdictions where any of
the Loan Parties is formed or organized, and such searches shall reveal no liens
on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or Liens to be discharged on or prior to the Closing Date.

(ii) Pledged Stock; Stock Powers/Stock Transfer Forms; Pledged Notes. Subject to
Section 5.3, the Administrative Agent shall have received original versions of
(A) the certificates representing the shares of Capital Stock pledged to the
Administrative Agent (for the ratable benefit of the Secured Parties) pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
or stock transfer form for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (B) each promissory note (if any)
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Subject to
Section 5.3, each document (including any UCC financing statements, Intellectual
Property Security Agreements, Deposit Account Control Agreements, Securities
Account Control Agreements, and landlord access agreements and/or bailee
waivers) required by the Loan Documents or under law or reasonably requested by
the Administrative Agent to be filed, executed, registered or recorded to create
in favor of the Administrative Agent (for the ratable benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed (if applicable) and delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

 

68



--------------------------------------------------------------------------------

(m) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date and will be reflected in the Flow of Funds Agreement.

(n) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Goodwin Procter LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent. Such legal
opinion shall cover such matters incident to the transactions contemplated by
this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require.

(o) Borrowing Notices. The Administrative Agent shall have received, in respect
of any Revolving Loans to be made on the Closing Date, a completed Notice of
Borrowing executed by the Borrower and otherwise complying with the requirements
of Section 2.5.

(p) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer, chief operating officer
or chief executive officer of Holdings and the Borrower.

(q) No Material Adverse Effect. There shall not have occurred since December 31,
2014 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(r) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened in writing, that would reasonably be expected to have a
Material Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.13(a)
and any continuation of Loans pursuant to Section 2.13(b))) is subject to the
satisfaction of the following conditions precedent:

 

69



--------------------------------------------------------------------------------

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or would occur immediately after giving effect
to the extensions of credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion, any conversion of Loans pursuant to Section 2.13(a) and any
continuation of Loans pursuant to Section 2.13(b))) shall constitute a
representation and warranty by Holdings and the Borrower as of the date of such
extension of credit or Revolving Loan Conversion, as applicable, that the
conditions contained in this Section 5.2 have been satisfied.

5.3 Post-Closing Conditions Subsequent.

(a) Within 15 days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall cause to be delivered to the Administrative Agent lender’s loss
payable and additional insured endorsements, as applicable, with respect to each
Group Member’s liability and property insurance policies, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.

(b) Within 30 days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall either (i) deliver a Securities Account Control Agreement for the
existing Securities Account maintained by the Borrower on the Closing Date with
Wells Fargo Advisors, LLC and having account number 5953-1659 (the “Wells
Securities Account”), or (ii) close the Wells Securities Account and move all
Investment Property therein to a Securities Account with SVB, a Lender or any of
their respective Affiliates, that is subject to a Securities Account Control
Agreement.

(c) Within 30 days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall deliver to the Administrative Agent a fully executed source code
escrow agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Loan Parties, the Administrative Agent and Iron
Mountain Intellectual Property Management, Inc. (or another Person reasonably
acceptable to the Administrative Agent) with respect to services relating to the
Loan Parties’ source codes for computer software programs constituting the
Required Library (as defined in the Guarantee and Collateral Agreement).

 

70



--------------------------------------------------------------------------------

(d) Within 45 days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall cause to be delivered to the Administrative Agent corrected
certificates (together with appropriate instruments of transfer, executed in
blank), if any, representing up to 65% of the total outstanding voting Capital
Stock (and 100% of the non-voting Capital Stock) of each of the Japanese
Subsidiary, Monotype Solutions India Pvt. Ltd. and Monotype Hong Kong Ltd., in
each case that is required to be pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement.

(e) By not later than December 31, 2015 (or such later date as the
Administrative Agent may agree in its sole discretion), Holdings and the
Borrower shall cause to be delivered to the Administrative Agent evidence that
FontShop International Inc. and Mark Boulton Design Limited, each a wholly-owned
indirect Subsidiary of Holdings, shall have been dissolved or merged into
another Group Member.

SECTION 6

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower hereby jointly and severally agrees that, at
all times prior to the Discharge of Obligations, each of Holdings and the
Borrower shall, and, where applicable, shall cause each of its respective
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ending December 31,
2015), a copy of the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income and of cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous year, together with an unqualified (other than a “going concern” or
like qualification or exception solely as a result of the final maturity date of
any Loan being scheduled to occur within twelve (12) months from the date of
such opinion) opinion by Ernst & Young LLP, any other “Big Four” accounting
firm, or any other independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarterly periods of each fiscal year of Holdings, the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes);

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (subject to year-end audit adjustments and the absence of footnotes
(solely in the case of unaudited financial statements) and except as approved by
such accountants or officer, as the case may be, and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods.

6.2 Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender (or, in the case of clause (k), to the
relevant Lender):

 

71



--------------------------------------------------------------------------------

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
all quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of Holdings, as the case
may be, and (y) an IP Reporting Certificate;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Holdings, detailed consolidated projections for the
forthcoming three (3) fiscal years (including a projected consolidated balance
sheet of Holdings and its Subsidiaries, the related consolidated statements of
projected cash flow, projected changes in financial position, projected profit
and loss statements and projected income, in each case as of the end of each
such fiscal year (and for the immediately forthcoming fiscal year, as at the end
of each fiscal quarter of such fiscal year), and a description of the underlying
assumptions applicable thereto) and, as soon as available, significant
revisions, if any, of such projections with respect to such fiscal years
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of Holdings stating that
such Projections are based on reasonable estimates, information and assumptions
believed to be reasonable at the time prepared and that such Responsible Officer
has no reason to believe that such Projections are incorrect or misleading in
any material respect in light of circumstances in which they were made; it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to Holdings’ filings
with the SEC);

(e) within five Business days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower may file with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members;

(g) [reserved];

(h) [reserved];

 

72



--------------------------------------------------------------------------------

(i) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), updated insurance certificates with respect to the insurance
coverage required to be maintained pursuant to Section 6.6 and the terms of the
Guarantee and Collateral Agreement, together with any supplemental reports with
respect thereto which the Administrative Agent may reasonably request.

(j) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3 [Reserved].

6.4 Payment of Obligations; Taxes.

(a) Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all Material Taxes and material Other Taxes imposed by law on an applicable Loan
Party) of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

(b) File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations (including with respect to
leasehold interests of the Borrower) and Requirements of Law except to the
extent that failure to comply therewith would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) comply with all
Governmental Approvals, and any term, condition, rule, filing or fee obligation,
or other requirement related thereto, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, each of Holdings and the Borrower
shall, and shall cause each of its respective ERISA Affiliates to: (1) maintain
each Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code or other Federal or state law; (2) cause each
Pension Plan to maintain its qualified status under Section 401(a) of the Code;
(3) make all required contributions to any Pension Plan; (4) not become a party
to any Multiemployer Plan; (5) ensure that all liabilities under each Pension
Plan are either (x) funded to at least the minimum level required by law or, if
higher, to the level required by the terms governing such Pension Plan;
(y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.

6.6 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty damage excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at

 

73



--------------------------------------------------------------------------------

least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information) at any reasonable time and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers, directors
and employees of the Group Members and with their independent certified public
accountants (provided that the failure of such certified public accounts to
cooperate shall not constitute a Default or Event of Default hereunder)
provided, that the Administrative Agent shall provide three (3) Business Days
prior notice to the Borrower and the Borrower shall not be required to pay the
costs and expenses of more than one such visit during any calendar year, unless
a Default or an Event of Default has occurred and is continuing, in which case
no notice shall be required and such inspections and audits shall occur as often
as the Administrative Agent shall reasonably determine is necessary.

6.8 Notices. Give prompt written notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that, if not cured or if adversely determined, as the case may be,
would reasonably be expected to have a Material Adverse Effect; and
(ii) litigation, investigation or proceeding that may exist at any time between
any Group Member and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, would reasonably be expected to have a
Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or
(iii) which relates to any Loan Document;

(d) (i) promptly after any of Holdings or the Borrower has knowledge or becomes
aware of the occurrence of any of the following events affecting any Loan Party
or any of its respective ERISA Affiliates (but in no event more than ten days
after such event), the occurrence of any of the following events, and shall
provide the Administrative Agent with a copy of any notice with respect to such
event that may be required to be filed with a Governmental Authority and any
notice delivered by a Governmental Authority to Holdings or the Borrower or any
of their respective ERISA Affiliates with respect to such event, if such event
could reasonably be expected to result in liability in excess of $1,000,000 of
any Loan Party or any of their respective ERISA Affiliates: (A) an ERISA Event,
(B) the adoption of any new Pension Plan by the Borrower or any ERISA Affiliate,
(C) the adoption of any amendment to a Pension Plan, if such amendment will
result in a material increase in benefits or unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), or (D) the commencement of
contributions by the Borrower or any ERISA Affiliate to any Pension Plan that is
subject to Title IV of ERISA or Section 412 of the Code; and

(ii) upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS with respect to
each Pension Plan; and

 

74



--------------------------------------------------------------------------------

(iii) promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $1,000,000 of any Loan Party or any of its respective
ERISA Affiliates;

(e) (i) any Asset Sale undertaken by any Group Member, (ii) any Recovery Event,
(iii) any issuance by any Group Member of any Capital Stock, (iv) any incurrence
by any Group Member of any Indebtedness (other than Indebtedness constituting
Loans) in a principal amount equaling or exceeding $1,000,000, and (v) with
respect to any such Asset Sale, Recovery Event, issuance of Capital Stock or
incurrence of Indebtedness, the amount of any Net Cash Proceeds received by such
Group Member in connection therewith;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party;

(g) the creation or acquisition of any new First-Tier Foreign Subsidiary; and

(h) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all respects
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply in all respects with and maintain, and ensure that all
tenants and subtenants obtain and comply in all respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except for any such non-compliance or failure to
obtain that would not reasonably be expected to result in a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws except where failure to
conduct, complete or comply would not reasonably be expected to result in a
Material Adverse Effect.

6.10 Operating Accounts. Maintain the Loan Parties’ depository and operating
accounts and securities accounts (other than Excluded Accounts) with SVB, a
Lender or any of their respective Affiliates.

6.11 [Reserved].

6.12 Additional Collateral, Material Foreign Subsidiaries, etc.

 

75



--------------------------------------------------------------------------------

(a) With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the ratable benefit of
the Secured Parties, does not have a perfected Lien, promptly (and in any event
within ten (10) Business Days or such later date as permitted by the
Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
reasonably necessary or advisable in the opinion of the Administrative Agent
consistent with the requirements of the applicable Security Documents to grant
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(c) With respect to any new direct or indirect Subsidiary (other than a Foreign
Subsidiary or a Domestic Subsidiary (i) substantially all of the assets of which
consist of stock of one or more Foreign Subsidiaries or (ii) that is a
Subsidiary of a Foreign Subsidiary) created or acquired after the Closing Date
by any Loan Party (including pursuant to a Permitted Acquisition), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a perfected first priority security interest and Lien in
the Capital Stock of such new Subsidiary that is owned directly or indirectly by
such Loan Party, (ii) deliver to the Administrative Agent such documents and
instruments as may be reasonably required to grant, perfect, protect and ensure
the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock powers
or stock transfer forms, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions as are reasonably necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien consistent with the requirements of the Security Documents (other than
Liens expressly permitted pursuant to Section 7.3) in the Collateral described
in the Guarantee and Collateral Agreement, with respect to such Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be

 

76



--------------------------------------------------------------------------------

requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d) With respect to any new First-Tier Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, if requested by the Administrative
Agent in its sole discretion, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new First-Tier Foreign Subsidiary that is owned by any such Loan Party (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new First-Tier Foreign Subsidiary be required to be so
pledged; provided, further, however, that immediately upon the amendment of the
Code to allow for the pledge of a greater percentage of voting Capital Stock in
such Subsidiary without the possibility of any adverse tax consequences, such
pledge shall include such greater percentage of capital Stock of such Subsidiary
from that time forward), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock powers
or stock transfer forms, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, and take such other action (including, as
applicable, the delivery of any Foreign Pledge Documents reasonably requested by
the Administrative Agent) as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(e) Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $1,000,000 of Collateral is stored or located, which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. Each Loan Party shall pay and
perform its material obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.

6.13 [Reserved].

6.14 Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing by
any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date.

6.15 [Reserved].

6.16 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.17 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Subordinated Debt Documents.

 

77



--------------------------------------------------------------------------------

6.18 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

Each of Holdings and the Borrower hereby jointly and severally agrees that, at
all times prior to the Discharge of Obligations, neither Holdings nor the
Borrower shall, nor shall Holdings and the Borrower permit any of their
respective Subsidiaries, to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of Holdings to be less than 1.25:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of Holdings to
exceed 3.00:1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Group Member (which is not a Loan Party) to any other Group Member
(which is not a Loan Party);

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party, (iii) by any Group Member (which is not a Loan
Party) of the Indebtedness of any other Group Member (which is not a Loan Party)
or (iv) of any Loan Party of the Indebtedness of any Subsidiary provided that
such Guarantee Obligations are subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent, provided that, in
any case of clauses (i), (ii), (iii) and (iv), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $2,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof);

(f) Surety Indebtedness and any other Indebtedness in respect of (i) letters of
credit, banker’s acceptances or similar arrangements; provided that the
aggregate principal or face amount of any such Indebtedness outstanding at any
time shall not exceed $500,000; (ii) bids, tenders, performance bonds or appeal
bonds and (iii) workers compensation claims, disability, health or other
employee benefits and self-insurance obligations;

(g) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $20,000,000 at any one time outstanding; provided that all such
Indebtedness is subordinated to the Obligations in a manner satisfactory to the
Administrative Agent;

 

78



--------------------------------------------------------------------------------

(h) obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

(i) Indebtedness of a Person (other than a Loan Party or one of their respective
Subsidiaries which constituted a Subsidiary prior to the consummation of the
applicable merger referenced below) existing at the time such Person is merged
with or into a Loan Party or a Subsidiary or becomes a Subsidiary; provided that
(i) that the aggregate amount of any such Indebtedness outstanding at any time
shall not exceed $4,000,000, (ii) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition, (iii) such merger or acquisition constitutes a Permitted
Acquisition, and (iv) with respect to any such Person who becomes a Subsidiary,
(A) such Subsidiary is the only obligor in respect of such Indebtedness, and
(B) to the extent such Indebtedness is permitted to be secured hereunder, only
the assets of such Subsidiary secure such Indebtedness;

(j) Indebtedness in the form of contingent indemnification obligations, purchase
price adjustments, earn-outs, deferred compensation, or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition (and, in the case of
deferred compensation representing, or in substance representing, consideration
or a portion of the purchase price in connection with such Permitted
Acquisitions) or other Investment permitted by Section 7.8 (collectively,
“Deferred Payment Obligations”), the amount of which shall be deemed to be the
amount required to be accrued as a liability in accordance with GAAP;

(k) obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising in connection with the endorsement
of instruments for deposit in the ordinary course of business;

(l) Indebtedness to the extent (and without duplication) constituting
Investments permitted by Section 7.8;

(m) to the extent constituting Indebtedness obligations, Indebtedness incurred
in connection with the financing of insurance premiums in the ordinary course of
business; and

(n) to the extent constituting Indebtedness obligations, Indebtedness in respect
of netting services or overdraft protection or otherwise in connection with
deposit or securities account in the ordinary course of business.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

79



--------------------------------------------------------------------------------

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) Liens imposed by Requirements of Law, deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (other than for
indebtedness or any Liens arising under ERISA);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f) and any
Liens granted as a replacement therefor; provided that (i) no such Lien is
spread to cover any additional property after the Closing Date, (ii) the amount
of Indebtedness secured or benefitted thereby is not increased, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously, or within twenty (20) days of, with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor or sublessor or licensor or sublicensor
under any lease or license entered into by a Group Member in the ordinary course
of its business and covering only the assets so leased or licensed;

(j) judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Obligations under any Specified Swap Agreements permitted
by Section 7.2(i);

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Loan Party or becomes a Subsidiary of a
Loan Party or acquired by a Loan Party; provided that (i) such Liens were not
created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2;

 

80



--------------------------------------------------------------------------------

(n) the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby; and

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$3,000,000 at any one time.

7.4 Fundamental Changes. Enter into any merger, administration, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a) any Subsidiary of a Loan Party may be merged or consolidated with or into a
Loan Party (provided that such Loan Party shall be the continuing or surviving
Person);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower or
Holdings, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

(a) Dispositions of obsolete or worn out or surplus property in the ordinary
course of business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock (other than Disqualified Stock) of
(i) Holdings in connection with a transaction that does not result in a Change
of Control or (ii) any Subsidiary of Holdings (other than the Borrower) (A) to
the Borrower or any other Loan Party, (B) any Subsidiary that is not a Loan
Party to another Subsidiary that is not a Loan Party or (C) in connection with
any transaction that does not result in a Change of Control;

(e) the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f) (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business;

 

81



--------------------------------------------------------------------------------

(g) the Disposition of property (i) by any Loan Party to any other Loan Party
and (ii) by any Group Member (which is not a Loan Party) to any other Group
Member;

(h) Dispositions of property subject to a Casualty Event;

(i) leases or subleases of Real Property and related or incidental personal
property and leasehold improvements in connection therewith;

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(l) Dispositions of other property (other than Accounts, Intellectual Property,
licenses, or Capital Stock of Subsidiaries of the Borrower); provided that the
aggregate fair market value of all assets Disposed of pursuant to this clause
(l) do not exceed $3,000,000 since the Closing Date (including the proposed
Disposition); provided that any such Disposition shall be made in good faith on
an arm’s length basis for fair value;

(m) dispositions of assets acquired by Imaging Holdings and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”), so long as
(A) the assets to be so disposed are not necessary or economically desirable in
connection with the business of Imaging Holdings and its Subsidiaries, and
(B) the assets to be so disposed are readily identifiable as assets acquired
pursuant to the Subject Permitted Acquisition; provided that any such
Disposition shall be made in good faith on an arm’s length basis for fair value;
and

(n) payments permitted under Section 7.6, Investments permitted under
Section 7.8, and Liens permitted under Section 7.3.

7.6 Restricted Payments. Make any payment with respect to any Deferred Payment
Obligations, declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Group Member may make Restricted Payments to Holdings to pay (i) Taxes
that are due and payable by Holdings as the parent of a consolidated, combined
or affiliated tax group and (ii) Holdings’ obligations under the real property
lease with respect to the Loan Parties’ headquarters located at 600 Unicorn
Park, Woburn, Massachusetts; and

(b) so long as no Event of Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

82



--------------------------------------------------------------------------------

(i) any Group Member may (A) make Restricted Payments to any Loan Party (other
than Holdings) and (B) declare and make dividends which are payable solely in
the common Capital Stock of such Group Member;

(ii) any Group Member that is not a Loan Party may make Restricted Payments to
any other Group Member that is not a Loan Party;

(iii) each Loan Party may, purchase common Capital Stock or common Capital Stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that no Default or Event of Default then exists or would result
therefrom and the aggregate amount of such payments shall not exceed $1,000,000
during any fiscal year of Holdings;

(iv) the Borrower may pay dividends to Imaging Holdings and Imaging Holdings may
pay dividends to Holdings to permit Holdings to pay corporate overhead expenses
incurred in the ordinary course of business not to exceed $1,000,000 in any
fiscal year of the Borrower;

(v) each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it pursuant to such Group Member’s stock repurchase plan existing on
the Closing Date and delivered to the Administrative Agent (or any new or
replacement stock repurchase plan entered into after the Closing Date so long as
such stock repurchase plan has been delivered to, the Administrative Agent),
provided that (A) both before and after giving effect to such purchase,
redemption or acquisition, Liquidity shall equal or exceed $35,000,000, as
demonstrated in a Liquidity Report delivered by the Borrower to the
Administrative Agent, (B) immediately after giving effect to such purchase,
redemption or acquisition, Holdings and its Subsidiaries shall be in compliance
with each of the covenants set forth in Section 7.1, based upon financial
statements delivered to the Administrative Agent which give pro forma effect to
such purchase, redemption or acquisition, (C) both before and after giving
effect to such purchase, redemption or acquisition, the Consolidated Leverage
Ratio of Holdings and its Subsidiaries shall not exceed 0.50x less than the
then-prevailing Consolidated Leverage Ratio covenant compliance level set forth
in Section 7.1 for the most recently reported fiscal quarter-end, and (D) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings and the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (v) have been satisfied or will be
satisfied on or prior to the consummation of such purchase, redemption or
acquisition;

(vi) (A) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(B) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(vii) each Group Member may deliver its common Capital Stock upon conversion of
any convertible Indebtedness having been issued by the Borrower; provided that
such Indebtedness is otherwise permitted by Section 7.2;

(viii) the Borrower may make distributions to Imaging Holdings and Imaging
Holdings may make distributions to Holdings (A) in amounts necessary to pay
customary third party advisor fees and expenses of Holdings owing to Persons
other than Loan Parties or any of their respective Affiliates in the ordinary
course of its business as a holding company (including salaries and related
reasonable and customary expenses incurred by employees of Holdings, legal and
accounting fees and

 

83



--------------------------------------------------------------------------------

other expenses and fees incurred in connection with ensuring compliance with
state and federal laws and regulations) in an aggregate amount not to exceed the
amount of such fees and expenses actually incurred in such fiscal year), (B) in
amounts necessary to enable Holdings to pay taxes when due and owing by it in
the ordinary course of its business as a holding company, and (C) in amounts
necessary to make the Restricted Payments permitted pursuant to this
Section 7.6;

(ix) Holdings and its Subsidiaries may make payments in respect of Deferred
Payment Obligations consisting of purchase price adjustments in connection with
a Permitted Acquisition;

(x) Holdings and its Subsidiaries may make payments in respect of other Deferred
Payment Obligations so long as (A) both before and after giving effect to such
payment, Liquidity shall equal or exceed $35,000,000, as demonstrated in a
Liquidity Report delivered by the Borrower to the Administrative Agent,
(B) immediately after giving effect to such payment, Holdings and its
Subsidiaries shall be in compliance with each of the covenants set forth in
Section 7.1, based upon financial statements delivered to the Administrative
Agent which give pro forma effect to such payment, (C) both before and after
giving effect to such payment, the Consolidated Leverage Ratio of Holdings and
its Subsidiaries shall not exceed 0.50x less than the then-prevailing
Consolidated Leverage Ratio covenant compliance level set forth in Section 7.1
for the most recently reported fiscal quarter-end, and (D) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of Holdings and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (x) have been satisfied or will be
satisfied on or prior to the consummation of such payment; and

(xi) Holdings and its Subsidiaries may make other Restricted Payments (including
dividends) not otherwise permitted by one of the foregoing clauses of this
Section 7.6; provided that (A) the aggregate amount of all such Restricted
Payments made pursuant to this clause (x) shall not exceed $30,000,000 during
any fiscal year of Holdings, (B) both before and after giving effect to such
Restricted Payment, Liquidity shall equal or exceed $35,000,000, as demonstrated
in a Liquidity Report delivered by the Borrower to the Administrative Agent,
(C) immediately after giving effect to such Restricted Payment, Holdings and its
Subsidiaries shall be in compliance with each of the covenants set forth in
Section 7.1, based upon financial statements delivered to the Administrative
Agent which give pro forma effect to such Restricted Payment, (D) both before
and after giving effect to such Restricted Payment, the Consolidated Leverage
Ratio of Holdings and its Subsidiaries shall not exceed 0.50x less than the
then-prevailing Consolidated Leverage Ratio covenant compliance level set forth
in Section 7.1 for the most recently reported fiscal quarter-end, and (E) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings and the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (xi) have been satisfied or will be
satisfied on or prior to the consummation of such payment; provided, further,
that up to 100% of any amount permitted to be utilized for Restricted Payments
pursuant to this clause (xi) that is not so utilized in the fiscal year for
which it is permitted may be carried over for succeeding fiscal years.

7.7 [Reserved.]

7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

84



--------------------------------------------------------------------------------

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) Investments by the Loan Parties in (i) other Loan Parties, (ii) the Foreign
Subsidiaries in an aggregate amount during any fiscal quarter period not in
excess of $2,000,000, and (iii) the First-Tier Foreign Subsidiaries in an
aggregate amount during any fiscal year not in excess of $40,000,000 for the
purpose of funding Permitted Acquisitions; provided, that, in each case, both
before and immediately after giving effect to any such Investment, (A) no
Default or Event of Default shall have occurred and be continuing, and
(B) Liquidity shall equal or exceed $50,000,000, as demonstrated in a Liquidity
Report delivered by the Borrower to the Administrative Agent;

(e) Investments by Foreign Subsidiaries in other Foreign Subsidiaries; provided,
that this clause (e) shall not include sales by a First-Tier Foreign Subsidiary
of any material assets to a Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary;

(f) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(h) (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$7,500,000 during the term of this Agreement;

(j) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(k) the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(l) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;

(m) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

 

85



--------------------------------------------------------------------------------

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;

(iv) the Borrower shall give the Administrative Agent at least fifteen
(15) Business Days’ prior written notice of any such purchase or acquisition;

(v) the Borrower shall provide to the Administrative Agent not later than five
(5) Business Days after the execution thereof, a copy of any executed purchase
agreement or similar agreement with respect to any such purchase or acquisition;

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(vii) if the subject assets of such Acquisition are being acquired directly by
(i) a Loan Party or a First-Tier Foreign Subsidiary, Liquidity shall equal or
exceed $25,000,000, as demonstrated in a Liquidity Report delivered by the
Borrower to the Administrative Agent, and (ii) a Foreign Subsidiary that is not
a First-Tier Foreign Subsidiary, Liquidity shall equal or exceed $50,000,000, as
demonstrated in a Liquidity Report delivered by the Borrower to the
Administrative Agent, in each case both immediately prior to and immediately
after giving effect to such proposed acquisition;

(viii) if the subject Capital Stock of such proposed acquisition, if any, is of
a Person organized in the United States, any State or territory thereof or the
District of Columbia, Liquidity shall equal or exceed $25,000,000, as
demonstrated in a Liquidity Report delivered by the Borrower to the
Administrative Agent, both immediately prior to and immediately after giving
effect to such Acquisition, and, in connection therewith, Holdings or its
applicable Subsidiary shall have complied with Section 6.12 of this Agreement;

(ix) if the subject Capital Stock of such proposed acquisition, if any, is of a
Person that, after giving effect to such proposed acquisition, would be a
First-Tier Foreign Subsidiary, and such Person (i) does not have any Material
Foreign Subsidiaries, Liquidity shall equal or exceed $25,000,000, as
demonstrated in a Liquidity Report delivered by the Borrower to the
Administrative Agent, and (ii) has one or more Material Foreign Subsidiaries,
Liquidity shall equal or exceed $50,000,000, as demonstrated in a Liquidity
Report delivered by the Borrower to the Administrative Agent, in each case both
immediately prior to and immediately after giving effect to such Acquisition,
and, in connection therewith, Holdings or its applicable Subsidiary shall have
complied with Section 6.12 of this Agreement;

 

86



--------------------------------------------------------------------------------

(x) if any First-Tier Foreign Subsidiary acquires the Capital Stock of another
Person that, after giving effect to such proposed acquisition, would be a
Material Foreign Subsidiary and such Material Foreign Subsidiary is not merged
with and into such First-Tier Foreign Subsidiary, Liquidity shall equal or
exceed $50,000,000, as demonstrated in a Liquidity Report delivered by the
Borrower to the Administrative Agent, both immediately prior to and immediately
after giving effect to such Acquisition; and

(xi) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, Holdings and the Borrower and its Subsidiaries
shall be in compliance with each of the covenants set forth in Section 7.1,
based upon financial statements delivered to the Administrative Agent which give
effect, on a Pro Forma Basis, to such acquisition or other purchase;

(xii) the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default of an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(xiii) no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);

(xiv) such purchase or acquisition shall not constitute an Unfriendly
Acquisition; and

(xv) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of Holdings and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(n) Investments pursuant to Bank Services Agreements and Specified Swap
Agreements;

(o) advances made in connection with purchases of goods and services in the
ordinary course of business;

(p) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to, or the acquisition of Equity Interests of, Holdings);
and

(q) Investments outstanding on the date hereof and listed on Schedule 7.8.

7.9 ERISA. Neither Holdings nor the Borrower shall, nor shall Holdings or the
Borrower permit any of its respective ERISA Affiliates to: (a) terminate any
Pension Plan so as to result in any material liability to such Person or any of
such Person’s ERISA Affiliates, (b) permit to exist any ERISA Event, or any
other event or condition, which presents the risk of a material liability to any
of their respective ERISA Affiliates, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to such Person or any

 

87



--------------------------------------------------------------------------------

of their respective ERISA Affiliates, (d) enter into any new Pension Plan or
modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

7.10 Modifications of Certain Preferred Stock and Debt Instruments. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred Stock
(i) that would move to an earlier date the scheduled redemption date or increase
the amount of any scheduled redemption payment or increase the rate or move to
an earlier date any date for payment of dividends thereon or (ii) that would be
otherwise materially adverse to any Lender or any other Secured Party; or
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2 (other than Indebtedness pursuant to any
Loan Document) that would shorten the maturity or increase the amount of any
payment of principal thereof or the rate of interest thereon or shorten any date
for payment of interest thereon or that would be otherwise materially adverse to
any Lender or any other Secured Party. Notwithstanding the foregoing, the Group
Members may modify the terms of Indebtedness permitted pursuant to
Section 7.2(i) to shorten the maturity date of such Indebtedness to within 90
days following the consummation of the relevant Permitted Acquisition and may
prepay such Indebtedness within 90 days following the date of such consummation.

7.11 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that the following
shall be permitted:

(a) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans and indemnification arrangements approved by the
relevant board of directors, board of managers, or equivalent corporate body;

(b) any issuance or sale that is otherwise permitted by this Agreement by
Holdings after the Closing Date of any Capital Stock of Holdings to Affiliates,
directors, officers or employees of the Borrower or any of its Subsidiaries to
the extent not resulting in a Change of Control; and

(c) otherwise as set forth in Schedule 7.11.

7.12 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection therewith), and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.

 

88



--------------------------------------------------------------------------------

7.13 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.14 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, (d) any agreement in effect at the time any Subsidiary becomes
a Subsidiary of a Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (p) or any agreement or option to
Dispose any asset of any Group Member, the Disposition of which is permitted by
any other provision of this Agreements (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).

7.16 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Loan Party and any of their respective Subsidiaries to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or to pay
any Indebtedness owed to, any other Group Member, (b) make loans or advances to,
or other Investments in, any other Group Member, or (c) transfer any of its
assets to any other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby; or (v) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n) and (p) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

 

89



--------------------------------------------------------------------------------

7.17 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Holdings and their respective
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19 Certification of Certain Equity Interests. Take any action to certificate
any Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without first obtaining the Administrative Agent’s
prior written consent to do so and undertaking to the reasonable satisfaction of
the Administrative Agent all such actions as may reasonably be requested by the
Administrative Agent to continue the perfection of its Liens (held for the
ratable benefit of the Secured Parties) in any such newly certificated Equity
Interests.

7.20 Amendments to Organizational Agreements and Material Contracts. (a) Amend
or permit any amendments to any Loan Party’s organizational or constitutional
documents; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any material Contractual Obligation if such amendment,
termination, or waiver would be adverse to Administrative Agent or the Lenders
in any material respect.

7.21 Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board,
(b) finance an Unfriendly Acquisition, or (c) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA. In addition, Borrowers will not, directly
or indirectly, use the proceeds of any extension of credit hereunder, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in such extensions of credit, whether as
underwriter, advisor, investor, or otherwise).

7.22 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of their respective Obligations at
the time and in the manner set forth herein and in the other Loan Documents and
is not otherwise adverse to the Administrative Agent and the Lenders, and
(ii) is in compliance with the subordination provisions therein and any
subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

(b) Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt, except as permitted by
the subordination provisions in the applicable Subordinated Debt Documents and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

 

90



--------------------------------------------------------------------------------

7.23 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of the any Loan Party within its control to conduct, deal in or engage
in any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person;
(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or
(c) engage in on conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act. The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower’s compliance with
this Section 7.23.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, Section 6.2, clause (i) or
(ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.16 or
Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days thereafter;
or

(e) (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; (iii) default in making any payment
or delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; or (iv) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating

 

91



--------------------------------------------------------------------------------

thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of, or, in the case of any such Indebtedness constituting a Swap
Agreement, counterparty under, such Indebtedness (or a trustee or agent on
behalf of such holder, beneficiary, or counterparty) to cause, with the giving
of notice if required, such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clause (i), (ii), (iii), or (iv) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii), (iii), and (iv) of this paragraph (e) shall have occurred
with respect to Indebtedness the outstanding principal amount (and, in the case
of Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate of all such Indebtedness,
exceeds in the aggregate $2,000,000; or (2) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Group Member; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, administration, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (b) seeking appointment of a receiver, trustee, custodian,
conservator, administrative receiver, liquidator, judicial manager or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment, or
(b) remains undismissed, undischarged or unbonded for a period of 60 days
(provided that, during such 60 day period, no Loans shall be advanced or Letters
of Credit issued hereunder); or (iii) there shall be commenced against any Group
Member any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $1,500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $1,500,000; or

(h) there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied (or
indicated that it will deny) coverage) of $3,000,000 or more, or (ii) one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case of clause (i) or (ii), (A) enforcement

 

92



--------------------------------------------------------------------------------

proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or
(B) such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal within 45
days from the entry or issuance thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby except (x) as a result of a Disposition of the applicable
Collateral in a transaction permitted under this Agreement, (y) with respect to
Collateral the aggregate value of which, for all such Collateral, does not
exceed at any time, $100,000, or (z) as the result of any act or omission on the
part of the Administrative Agent; or

(j) [reserved]; or

(k) any court order enjoins, restrains or prevents a Loan Party from conducting
all or any material part of the business of the Loan Parties, taken as a whole;
or

(l) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(m) a Change of Control shall occur; or

(n) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower and the
other Loan Parties, (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except
(w) Indebtedness incurred pursuant to Section 7.2(f), (x) nonconsensual
obligations imposed by operation of law, (y) obligations pursuant to the Loan
Documents to which it is a party and (z) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any properties or assets
other than the ownership of shares of Capital Stock of the Loan Parties; or

(o) any of the Governmental Approvals necessary for any Loan Party to operate in
the ordinary course shall have been (i) revoked, rescinded, suspended, modified
in an adverse manner or not renewed in the ordinary course for a full term or
(ii) subject to any decision by a Governmental Authority that designates a
hearing with respect to any applications for renewal of any of the Governmental
Approvals or that could result in the Governmental Authority taking any of the
actions described in clause (i) above, and such decision or such revocation,
rescission, suspension, modification or nonrenewal (A) has, or would reasonably
be expected to have, a Material Adverse Effect, or (B) materially adversely
affects the legal qualifications of any Group Member to hold any material
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or nonrenewal would reasonably be expected
to materially adversely affect the status of or legal qualifications of any
Group Member to hold any material Governmental Approval in any other
jurisdiction; or

(p) any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than (i) as
expressly permitted hereunder or thereunder or the Discharge of Obligations or
(ii) as the result of an action or failure to act on the part of the
Administrative Agent, ceases to be in full force and effect; or any Loan Party
or any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or any further liability
or obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.

 

 

93



--------------------------------------------------------------------------------

8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions to
the extent permitted by applicable law:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments, the Swingline
Commitments and the L/C Commitments to be terminated forthwith, whereupon the
Commitments, the Swingline Commitments and the L/C Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; (iii) any Bank Services Provider may terminate any Bank
Services Agreement then outstanding; and (iv) exercise on behalf of itself, the
Lenders and the Issuing Lender all rights and remedies available to it, the
Lenders and the Issuing Lender under the Loan Documents. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall Cash Collateralize an amount equal to 105% of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts so Cash Collateralized
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other Obligations of the Borrower hereunder and under the other
Loan Documents in accordance with Section 8.3. In addition, (x) the Borrower
shall also Cash Collateralize the full amount of any Swingline Loans then
outstanding, and (y) to the extent elected by the applicable Bank Services
Provider, the Borrower shall also Cash Collateralize the amount of any
Obligations in respect of Bank Services then outstanding. After all such Letters
of Credit and Bank Services Agreements shall have been terminated, expired or
fully drawn upon, as applicable, and all amounts drawn under any such Letters of
Credit shall have been reimbursed in full and all other Obligations of the
Borrower and the other Loan Parties (including any such Obligations arising in
connection with Bank Services) shall have been paid in full, the balance, if
any, of the funds having been so Cash Collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

 

94



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.19, 2.20 and 2.21), any Qualified
Counterparties and any Bank Services Providers, in each case, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements which have not yet been converted
into Revolving Loans, in each case, ratably among them in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by the applicable Bank Services Provider, to the
Administrative Agent for the ratable account of each Bank Services Provider, to
repay or Cash Collateralize Obligations arising in connection with Bank Services
that are then due and payable;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;

Eighth, for the account of any applicable Qualified Counterparty, to repay or
Cash Collateralize Obligations arising under any then outstanding Specified Swap
Agreements (other than Excluded Swap Obligations), in each case, ratably among
them in proportion to the respective amounts described in this clause Eighth
payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

95



--------------------------------------------------------------------------------

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
Bank Services Provider) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, any subordination agreements and any other
Security Documents, and (ii) appoint and authorize the Administrative Agent to
act as the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document. Each Lender hereby authorizes
the Administrative Agent to act on its behalf and in its name and to represent
it in any way whatsoever in connection with the preparation, execution and
delivery of (i) each German Security Document and the perfection and monitoring
of each security interest granted under any German Security Document (a “German
Security Interest”), and (ii) each UK Security Document and the perfect and
monitoring of each security interest granted under any UK Security Document (a
“UK Security Interest”), including but not limited to, any pledge or charge
agreement with respect to shares in a German or UK company in notarial or any
other form, as well as any other charge, pledge, mortgage, assignment or

 

96



--------------------------------------------------------------------------------

transfer of title for security purposes. This power of attorney includes the
power to enter into and agree to the terms of, and any amendments to, any
agreements which are necessary or desirable in this context, the power to make
and receive any and all declarations and to perform any and all actions which
are necessary or appropriate in this context, whether in private written form
(private Schriftform) or in notarial form. Each Lender hereby approves
(genehmigt) all declarations the Agent has made in connection with the
preparation, execution and delivery of each German Security Document as well as
the perfection and monitoring of each German Security Interest. The
Administrative Agent shall have the sole power of attorney and shall be released
from the restrictions of self-dealing according to Section 181 of the German
Civil Code (BGB) and shall be authorized to delegate this power of attorney,
including the release from the restrictions of Section 181 of the German Civil
Code. The Administrative Agent shall (i) hold such German Security Interest, if
any, which is transferred or assigned by way of security
(Sicherungsuebereignung/ Sicherungsabtretung) or otherwise granted under a
non-accessory security right (nicht akzessorische Sicherheit) as trustee
(Treuhaender) for the benefit of the Lenders and (ii) administer in the name and
on behalf of the Lenders such German Security Interest which is pledged
(Verpfaendung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to the Lenders.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

97



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender, Holdings,
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the

 

98



--------------------------------------------------------------------------------

Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by
Holdings, the Borrower or any other Loan Party pursuant to any Loan Document and
without limiting the obligation of Holdings, the Borrower or any other Loan
Party to do so) according to its Aggregate Exposure Percentage in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by Holdings, the Borrower or such other Loan Party; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from the
Administrative Agent’s or such other Person’s gross negligence or willful
misconduct,

 

99



--------------------------------------------------------------------------------

and that with respect to such unpaid amounts owed to any Issuing Lender or
Swingline Lender solely in its capacity as such, only the Revolving Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Lenders’ Revolving Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought). The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, Holdings or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may resign by providing not less than twenty
(20) days prior written notice to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the State of California, or an Affiliate of any such bank with
an office in the State of California. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within twenty (20) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), after consulting with the Borrower, on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such

 

100



--------------------------------------------------------------------------------

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of Section 9 and Section 10.5 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as the Administrative Agent.

9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than contingent indemnification obligations for which no
claim has been made) and the expiration or termination of all Letters of Credit,
Bank Services and Specified Swap Agreements (other than Letters of Credit, Bank
Services and Specified Swap Agreements the Obligations in respect of which have
been Cash Collateralized in an amount equal to 105% thereof in accordance with
the terms hereof or as to which other arrangements satisfactory to the
Administrative Agent, the Issuing Lender, Bank Services Provider or any
applicable Qualified Counterparty, as applicable, shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

101



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 Bank Services.

Each Bank Services Provider agrees to furnish to the Administrative Agent at
such frequency as the Administrative Agent may reasonably request with a summary
of all Obligations in respect of Bank Services due or to become due to such Bank
Services Provider. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Bank Services Provider unless the Administrative Agent has received written
notice thereof from such Bank Services Provider and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Bank Services Provider on account of Bank Services is the amount set
forth in such notice.

9.13 No Other Duties, Etc.

(a) Anything herein to the contrary notwithstanding, no “Syndication Agent” or
“Documentation Agent” shall have any duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder, or any powers excepts for those specifically
provided to it hereunder as to such Person in its capacity, as applicable, as
the Administrative Agent, a Lender, the Issuing Lender or the Swingline Lender
hereunder. Without limiting the foregoing, none of the “Syndication Agents” or
the “Documentation Agents”, in such capacities, shall have or be deemed to have
any fiduciary relationship with any Lender or any Loan Party.

(b) Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers” or “Joint Bookrunners” shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder.

 

102



--------------------------------------------------------------------------------

9.14 Survival.

This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without the written consent
of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by Holdings or the
Borrower of any of its respective rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release all or substantially all of the Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (D) (i) amend, modify or waive the pro rata requirements
of Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) [reserved];
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (I)(i) amend or modify the application of
payments set forth in Section 8.3 in a manner that adversely affects the L/C
Lenders without the written consent of the L/C Lenders, or (ii) amend or modify
the application of payments provisions set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender, any Bank Services Provider or any
Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender, each Bank Services Provider or each such Qualified Counterparty,
as applicable. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, the Issuing
Lender, each Bank Services Provider, each Qualified Counterparty, and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be

 

103



--------------------------------------------------------------------------------

restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon. Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Documents without the consent of the Administrative Agent
or any other Lender.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that Holdings and the Borrower or any other Loan Party, as
applicable, requests that this Agreement or any of the other Loan Documents, as
applicable, be amended or otherwise modified in a manner which would require the
consent of all of the Lenders and such amendment or other modification is agreed
to by Holdings and the Borrower and/or such other Loan Party, as applicable, the
Required Lenders and the Administrative Agent, then, with the consent of
Holdings and the Borrower and/or such other Loan Party, as applicable, the
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document, as applicable, may be amended without the consent of the Lender or
Lenders who are unwilling to agree to such amendment or other modification
(each, a “Minority Lender”), to provide for:

(i) the termination of the Commitments of each such Minority Lender;

(ii) the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) Notwithstanding any provision herein to the contrary, any amendment,
modification, waiver or other action that requires the consent of all Lenders or
each affected Lender and by its terms adversely affects any Defaulting Lender in
a manner that is more adverse to such Defaulting Lender than it is to other
affected Lenders, shall require the consent of such Defaulting Lender.

(d) Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

(e) The Administrative may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the Loan Documents to cure any omission,
mistake or defect.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower, Holdings and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

104



--------------------------------------------------------------------------------

Borrower/Holdings:   

Monotype Imaging, Inc.

600 Unicorn Park Drive

Woburn, MA 01801

Attention: Scott Landers, COO

Facsimile No.: 781-281-1909

Telephone No.: 781-970-6128

E-Mail: Scott.landers@monotype.com

  

with a copy to (which shall not constitute notice):

 

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attention: Edward M. Sibble, Jr.

Facsimile No.: (617) 801-8829

Administrative Agent:   

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, MA 02466

Attention: Michael Shuhy, Director

Facsimile No.: 617-969-4395

Telephone No.: 617-796-6913

E-Mail: mshuhy@svb.com

  

with a copy to (which shall not constitute notice):

 

Riemer & Braunstein LLP

7 Times Square, Ste. 2506

New York, NY 10036

Attention: Rick Denhup, Esq.

Facsimile No.: (212) 719-0140

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website

 

105



--------------------------------------------------------------------------------

shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (a) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (a) and (b), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) the Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one outside counsel
for the Administrative Agent plus any additional local counsel that the
Administrative Agent reasonably deems necessary), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this

 

106



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any outside counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower or any other Loan
Party pursuant to any other Loan Document for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the

 

107



--------------------------------------------------------------------------------

Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither Holdings nor the Borrower shall assert, and each such
Person hereby waives, any claim of such Person against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Commitments and the Discharge of Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider that is party to any Bank Services
Agreement with the Borrower or another Group Member), except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

108



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Holdings and the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Lender and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

 

109



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) so long as no Event of Default has occurred and is
continuing, an Excluded Person.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Holdings, the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Holdings, the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

110



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Holdings, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or any Loan Party or
any of any Loan Party’s Affiliates or Subsidiaries or, so long as no Event of
Default has occurred and is continuing, an Excluded Person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) Holdings, the Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.20(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1).
Holdings and the Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to such Participant)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.23 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.23 with respect to any Participation. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to a Federal
Reserve Bank to secure obligations of such Lender to such Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

111



--------------------------------------------------------------------------------

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon the occurrence and during the continuance of any Event of Default, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to Holdings, the Borrower or any other Loan Party,
any such notice being expressly waived by Holdings, the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of Holdings, the Borrower or any other Loan Party, as the case may
be, against any and all of the obligations of Holdings, the Borrower or such
other Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Holdings, the Borrower or
such other Loan Party may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender or any of its Affiliates shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate thereof from its other funds
and deemed held in trust for the benefit of the Administrative Agent

 

112



--------------------------------------------------------------------------------

and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.

10.8 Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

113



--------------------------------------------------------------------------------

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

10.14 Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York in the Borough of Manhattan; provided
that nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender. Each of Holdings and the Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each of Holdings and the Borrower hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each of
Holdings and the Borrower hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to the Borrower or Holdings at the addresses set
forth in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of the Borrower’s or Holdings’, as
applicable, actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

114



--------------------------------------------------------------------------------

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or Guarantee Obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

(b) At such time as the Loans and the other Obligations under the Loan Documents
including, without limitation, obligations under Specified Swap Agreements and
Bank Services Agreements (other than inchoate indemnity obligations and
obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent no default or termination event shall have occurred thereunder)
unless the obligations under such agreements have been Cash Collateralized or
otherwise secured to the satisfaction of the Administrative Agent and any
Qualified Counterparty or Bank Services Provider, as applicable, shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any

 

115



--------------------------------------------------------------------------------

action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement (other
than, so long as no Event of Default has occurred and is continuing, to an
Excluded Person), or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the

 

116



--------------------------------------------------------------------------------

Business Day following receipt by the Administrative Agent or such Lender, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
or any other Loan Party in the Agreement Currency, such Borrower and each other
Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower or other Loan Party,
as applicable (or to any other Person who may be entitled thereto under
applicable law).

10.20 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies Holdings and the Borrower that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Holdings and the Borrower, which
information includes the names and addresses and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify
Holdings and the Borrower in accordance with the Patriot Act. Each of Holdings
and the Borrower will, and will cause each of its respective Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

[Remainder of page left blank intentionally]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

HOLDINGS:

MONOTYPE IMAGING HOLDINGS INC.,

as Holdings

By:  

/s/ Douglas J. Shaw

Name:  

Douglas J. Shaw

Title:  

President & CEO

BORROWER:

MONOTYPE IMAGING INC.,

as the Borrower

By:  

/s/ Douglas J. Shaw

Name:  

Douglas J. Shaw

Title:  

President & CEO

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK,

as the Administrative Agent

By:  

/s/ Michael Shuhy

Name:  

Michael Shuhy

Title:  

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as Syndication Agent, Issuing Lender, Swingline Lender, Joint Lead Arranger,
Joint Bookrunner, and as a Lender

By:  

/s/ Michael Shuhy

Name:  

Michael Shuhy

Title:  

Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent, Joint Lead Arranger, Joint
Bookrunner, and as a Lender By:  

/s/ Jacob Dowden

Name:  

Jacob Dowden

Title:  

Authorized Signer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent, Joint Lead Arranger, Joint
Bookrunner, and as a Lender By:  

/s/ Robert C. Megan

Name:  

Robert C. Megan

Title:

 

Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Documentation Agent and as a Lender By:  

/s/ Min Park

Name:  

Min Park

Title:  

Vice President

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Joint Bookrunner

By:  

/s/ Min Park

Name:  

Min Park

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Patricia Grieve

Name:  

Patricia Grieve

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

COMMITMENTS

 

Lender    Commitment      Revolving Percentage   Silicon Valley Bank    $
37,000,000         24.666666667 %  JPMorgan Chase Bank, N.A.    $ 35,000,000   
     23.333333333 %  Bank of America, N.A.    $ 30,000,000         20.000000000
%  SunTrust Bank    $ 30,000,000         20.000000000 %  Citizens Bank, National
Association    $ 18,000,000         12.000000000 %  Total    $ 150,000,000      
  100.000000000 % 

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Commitments)

 

Lender    L/C Commitments      L/C Percentage   Silicon Valley Bank    $
2,466,667         24.666666667 %  JPMorgan Chase Bank, N.A.    $ 2,333,333      
  23.333333333 %  Bank of America, N.A.    $ 2,000,000         20.000000000 % 
SunTrust Bank    $ 2,000,000         20.000000000 %  Citizens Bank, National
Association    $ 1,200,000         12.000000000 %  Total    $ 10,000,000        
100.000000000 % 

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Commitments)

 

Lender    Swingline Commitment      Exposure Percentage   Silicon Valley Bank   
$ 3,700,000         24.666666667 %  JPMorgan Chase Bank, N.A.    $ 3,500,000   
     23.333333333 %  Bank of America, N.A.    $ 3,000,000         20.000000000
%  SunTrust Bank    $ 3,000,000         20.000000000 %  Citizens Bank, National
Association    $ 1,800,000         12.000000000 %  Total    $ 15,000,000        
100.000000000 % 

 

Schedule 1.1A



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

(Please see attached form)

 

Exhibit A



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of September 15, 2015, is made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, each a “Grantor” and, collectively, the “Grantors”), in favor
of SILICON VALLEY BANK, as administrative agent (together with its successors,
in such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (each a “Lender” and, collectively, the “Lenders”) from
time to time parties to that certain Credit Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among Monotype Imaging Inc., a Delaware corporation (“Borrower”),
Monotype Imaging Holdings Inc., a Delaware corporation (“Holdings”), the Lenders
party thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, Holdings and the Borrower are members of an affiliated group of
companies that includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;

WHEREAS, Holdings, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Specified
Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and executed and delivered this Agreement in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.    Defined Terms.

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights,
Money, Securities Account and Supporting Obligation.

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.

 

Guarantee & Collateral Agreement    1   



--------------------------------------------------------------------------------

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information of any kind; and (g) any and all other rights now or hereafter
arising out of any contract or agreement between such Grantor and any service
bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), or (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright (other than
with respect to commercial off-the-shelf software).

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the USCRO, and (b) the right to
obtain any renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Discharge of Obligations”: as defined in the Credit Agreement.

“Domestic Foreign Holding Subsidiary”: any Subsidiary that (a) is incorporated
or organized under the laws of the United States or of any State thereof
(including the District of Columbia) solely for the purpose of owning the
Capital Stock or other ownership interests of one or more Foreign Subsidiaries,
(b) has no substantial assets other than the Capital Stock or other ownership
interests of such Foreign Subsidiaries, and (c) has no direct or indirect
Subsidiaries other than Foreign Subsidiaries.

“Excluded Accounts”: collectively, (a) payroll accounts, escrow accounts,
fiduciary accounts, trust accounts and other accounts held exclusively for the
benefit of an unaffiliated third party, including tax escrow accounts, and
employee benefits accounts maintained in the ordinary course of business,
(b) any other Deposit Account, Securities Account or Commodities Account of any
Grantor that is not otherwise described in clause (a) of this definition which,
individually or collectively with any other Deposit Account, Securities Account
or Commodities Account included in this clause (b), has an balance at any time
of not greater than $1,000,000 in the aggregate.

 

Guarantee & Collateral Agreement    2   



--------------------------------------------------------------------------------

“Excluded Assets”: collectively,

(a) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capital Lease
Obligation not prohibited by the terms of the Credit Agreement if the contract
or other agreement pursuant to which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds
of such Equipment;

(b) any Collateral with respect to which the Administrative Agent has
determined, in consultation with the Borrower, that the costs of obtaining a
security interest in such Collateral are excessive in relation to the benefits
provided to the Secured Parties by such security interest;

(c) any leasehold interests of any Grantor;

(d) margin stock (within the meaning of Regulation U issued by the Board) to the
extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(e) any Excluded Account;

(f) motor vehicles and other equipment covered by certificates of title; and

(g) any asset of, or capital stock of, any direct or indirect Foreign Subsidiary
or a Domestic Foreign Holding Subsidiary, other than Capital Stock representing
up to 65% of the total outstanding voting Capital Stock of any First-Tier
Foreign Subsidiary, provided, that immediately upon the amendment of the Code to
allow for the pledge of a greater percentage of voting Capital Stock in such
Subsidiary without the possibility of any adverse tax consequences, such pledge
shall include such greater percentage of capital Stock of such Subsidiary from
that time forward); provided, however, that the Grantors agree and acknowledge
that the pledge of 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of the German Subsidiary and the UK Subsidiary shall be governed
by the German Security Documents and the UK Security Documents, respectively;

and provided, further, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Grantor”: as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Intellectual Property Licenses”: with respect to any Grantor, collectively,
Copyright Licenses, Trademark Licenses and Patent Licenses of such Grantor.

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
Excluded Assets), and (b) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Collateral.

 

Guarantee & Collateral Agreement    3   



--------------------------------------------------------------------------------

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Minor Release”: any new version or release of a software program that consists
of only minor functionality updates, bug fixes, patches or defect corrections,
or any “a.0.x” releases.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the Capital Stock, whether issued or outstanding,
certificated or uncertificated, of any Grantor’s direct Subsidiaries now or
hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
the Pledged Stock shall not include any Excluded Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Specified Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Lien becomes effective with respect to such
Specified Swap Obligation or constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Guarantee & Collateral Agreement    4   



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Required Library”: as of any date of determination, the Copyrights owned by any
of the Grantors that are based on or derived from each of those software
programs or other technology of any of the Grantors (other than custom software
programs that are sold for a one-time fee or customized for a single customer)
that in the aggregate, and on such date of determination, account for at least
(i) 50% of the total amount of the net product, subscription and royalty
revenues of the Loan Parties, and (ii) 90% of the total amount of revenues of
the “printer imaging business” of the Loan Parties, in each case for the fiscal
quarter period immediately preceding such date of determination.

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.

“Source Code Escrow Agreement”: a Source Code Escrow Agreement (including the
escrow deposit statement of work describing verification services to be
performed) executed and delivered by Agent, certain of the Grantors, and an
escrow agent reasonably satisfactory to Agent, in form and substance reasonably
satisfactory to Agent.

“Source Code Escrow Termination”: as defined in Section 5.8(m).

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark, any
such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to on Schedule 6, and (b) the
right to obtain all renewals thereof.

1.2 Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2.     Guarantee.

2.1 Guarantee.

(a) Each Grantor that has executed this Agreement as of the date hereof,
together with each Subsidiary of any Grantor who accedes to this Agreement as a
Grantor after the date hereof pursuant to Section 6.12 of the Credit Agreement
(each a “Guarantor” and, collectively, the “Guarantors”), hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the

 

Guarantee & Collateral Agreement    5   



--------------------------------------------------------------------------------

Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the other Loan Parties when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations. In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows (provided that no Foreign
Subsidiary and no Domestic Foreign Holding Subsidiary shall be required to be a
Guarantor):

(i) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii) the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

(f) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.2, and, for purposes of such analysis,
give effect to any discharge of intercompany debt as a result of any payment
made under the Agreement.

 

Guarantee & Collateral Agreement    6   



--------------------------------------------------------------------------------

2.2 Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the Borrower or any other Guarantor or any Collateral or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, in each
case, until the Discharge of Obligations. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time prior to the
Discharge of Obligations, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Secured Parties, shall be segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all of the
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.5 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents.
Each Guarantor waives, to the fullest extent permitted by applicable law, any
and all notice of the creation, renewal, extension or accrual of any of the
Secured Obligations and notice of or proof of reliance by the Administrative
Agent or any other Secured Party upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor further waives, to the fullest
extent permitted by applicable law:

 

Guarantee & Collateral Agreement    7   



--------------------------------------------------------------------------------

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Secured Obligations;

(b) any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d) any defense arising by reason of any lack of corporate or other authority or
any other defense of the Borrower, such Guarantor or any other Person;

(e) any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f) any rights to set-offs and counterclaims;

(g) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits (other than defense of payment or
performance) that may be derived from or afforded by applicable law that limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any Guarantor or any other Person,
(v) any merger, acquisition, consolidation or change in structure of the
Borrower, any Guarantor or any other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or Voting Stock of the Borrower,
any Guarantor or any other Person, (vi) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights under this
Agreement or the other Loan Documents, including any Secured Party’s right to
receive payment of the Secured Obligations, or any assignment or other transfer,

 

Guarantee & Collateral Agreement    8   



--------------------------------------------------------------------------------

in whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vi) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (vii) any other guaranty, whether by such Guarantor
or any other Person, of all or any part of the Secured Obligations or any other
indebtedness, obligations or liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrower or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured

 

Guarantee & Collateral Agreement    9   



--------------------------------------------------------------------------------

Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any such Guarantor or any
substantial part of its respective property, or otherwise, all as though such
payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

2.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Secured
Obligations under Specified Swap Agreements (provided that, each Qualified ECP
Guarantor shall only be liable under this Section 2.8 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.8 or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2.8 shall remain in full force and effect until the Discharge of
Obligations. Each Qualified ECP Guarantor intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

SECTION 3.    GRANT OF SECURITY INTEREST

3.1 Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims referenced in Schedule 8 (as amended or
supplemented from time to time);

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

 

Guarantee & Collateral Agreement    10   



--------------------------------------------------------------------------------

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property (including all Pledged Collateral);

(n) all Letter-of-Credit Rights;

(o) all Money;

(p) all Books and records pertaining to the Collateral

(q) all other property not otherwise described above; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing; provided, however, that
notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.

Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law or a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law. After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.

3.2 Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

 

Guarantee & Collateral Agreement    11   



--------------------------------------------------------------------------------

3.3 Perfection and Priority.

(a) Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property, assignments, fixture filings, affidavits, reports
notices and all other documents and instruments, in such form and in such
offices as the Administrative Agent or the Required Lenders determine reasonably
necessary to perfect and continue perfected, maintain the priority of or provide
notice of the Administrative Agent’s security interest in the Collateral under
and to accomplish the purposes of this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent (and its counsel and its
agents) of any financing statement with respect to the Collateral made prior to
the date hereof.

(b) Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to grant a
perfected first priority security interest (subject to Liens permitted pursuant
to Section 7.3 of the Credit Agreement) in and pledge of the Pledged Collateral
to the Administrative Agent for itself and on behalf of and for the ratable
benefit of the other Secured Parties pursuant to the UCC. To the extent
practicable, each such Grantor shall thereafter deliver the Pledged Collateral
to or for the account of the Administrative Agent as provided in Section 5.6(b).

(d) Intellectual Property.

(i) Each Grantor shall, in addition to executing and delivering this Agreement,
take such other action as may be necessary, or as the Administrative Agent may
reasonably request, to perfect the Administrative Agent’s security interest in
the Intellectual Property.

(ii) Upon the delivery of each IP Reporting Certificate following the creation
or other acquisition of any Intellectual Property by any Grantor after the date
hereof which is registered or becomes registered or the subject of an
application for registration with the USCRO or the USPTO, as applicable, such
Grantor shall modify this Agreement by supplementing Schedule 6 to include any
Intellectual Property which becomes part of the Collateral and which was not
included on Schedule 6 as of the date hereof and, if requested by the
Administrative Agent, execute an Intellectual Property Security Agreement, and
take such other action as may be necessary, or as the Administrative Agent or
the Required Lenders may reasonably request, to perfect the Administrative
Agent’s security interest in such Intellectual Property.

 

Guarantee & Collateral Agreement    12   



--------------------------------------------------------------------------------

(e) Control. Each Grantor will use commercially reasonable efforts to cooperate
with the Administrative Agent in obtaining control (as defined in the UCC) of
Collateral consisting of any Deposit Accounts (other than any Excluded
Accounts), Electronic Chattel Paper, Investment Property or Letter-of-Credit
Rights, in each case to the extent constituting Collateral, including delivery
of control agreements, as the Administrative Agent may reasonably request, to
perfect and continue perfected, maintain the priority of or provide notice of
the Administrative Agent’s security interest in such Collateral.

(f) Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary (other than (i) a Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary, (ii) a Domestic Foreign Holding Subsidiary and (iii) the
German Subsidiary and the UK Subsidiary which are governed by the German
Security Documents and the UK Security Documents, respectively) after the date
hereof, it shall deliver to the Administrative Agent a completed pledge
supplement, substantially in the form of Annex 2 (the “Pledge Supplement”),
together with all schedules thereto, reflecting the pledge of the Capital Stock
of such new Subsidiary (except to the extent such Capital Stock consists of
Excluded Assets). Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to the
Pledged Collateral related to such Subsidiary immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a Pledge Supplement.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens and other claims of others. No financing statement, fixture filing or
other public notice with respect to all or any part of the Collateral is on file
or of record or will be filed in any public office, except with respect to Liens
permitted under Section 7.3 of the Credit Agreement. For the avoidance of doubt,
it is understood and agreed that, to the extent permitted by the Credit
Agreement, each Grantor may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by such Grantor. The
Administrative Agent and each other Secured Party understands that any such
licenses may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto.

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (a) (i) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly (if applicable) executed form) with
respect to the type of Collateral in which a security interest may be perfected
by filing a financing statement under the Uniform Commercial Code as enacted in
any relevant jurisdiction or by a filing of a Patent Security Agreement,
Trademark Security Agreement or Copyright Security Agreement in the United
States Patent and Trademark Office or in the United States Copyright Office, as
applicable, (ii) upon the possession of the Collateral in which a security
interest may be perfected by possession, and (iii) upon the “control” (as
defined in the Uniform Commercial Code as in effect in the applicable
jurisdiction) over the type of Collateral in which a security interest may be
perfected by “control” will constitute valid perfected

 

Guarantee & Collateral Agreement    13   



--------------------------------------------------------------------------------

security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, enforceable in accordance with the terms hereof
against any creditors of any Grantor and any Persons purporting to purchase any
Collateral from any Grantor, and (b) are prior to all other Liens on the
Collateral except for Liens permitted by the Credit Agreement which have
priority over the Liens of the Administrative Agent on the Collateral (for the
ratable benefit of the Secured Parties) by operation of law, and in the case of
Collateral other than Pledged Collateral, Liens permitted by Section 7.3 of the
Credit Agreement which are non-consensual permitted Liens, permitted purchase
money Liens, or the interests of lessors under capital leases).

4.3 Jurisdiction of Organization; Chief Executive Office and Locations of Books.
On the date hereof, such Grantor’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business, as the case may be,
are specified on Schedule 4. On the date hereof, all locations where Books
pertaining to the Rights to Payment of such Grantor are kept are set forth in
Schedule 4.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal and beneficial owner thereof, (c) in the case of Pledged Stock of a
Subsidiary of such Grantor or Pledged Collateral of such Grantor constituting
Instruments issued by a Subsidiary of such Grantor, there are no restrictions on
the transferability of such Pledged Collateral or such additional Pledged
Collateral to the Administrative Agent or with respect to the foreclosure,
transfer or disposition thereof by the Administrative Agent, except as provided
under applicable securities or “Blue Sky” laws, (d) the Pledged Stock pledged by
such Grantor constitute all of the issued and outstanding shares of Capital
Stock of each Issuer owned by such Grantor (except for Excluded Assets), and
such Grantor owns no securities convertible into or exchangeable for any shares
of Capital Stock of any such Issuer that do not constitute Pledged Stock
hereunder, (e) any and all Pledged Collateral Agreements which affect or relate
to the voting or giving of written consents with respect to any of the Pledged
Stock pledged by such Grantor have been disclosed to the Administrative Agent,
and (f) as to each such Pledged Collateral Agreement relating to the Pledged
Stock pledged by such Grantor, (i) to the best knowledge of such Grantor, such
Pledged Collateral Agreement contains the entire agreement between the parties
thereto with respect to the subject matter thereof and is in full force and
effect in accordance with its terms, (ii) to the best knowledge of such Grantor
party thereto, there exists no material violation or material default under any
such Pledged Collateral Agreement by such Grantor or the other parties thereto,
(iii) such Grantor has not knowingly waived or released any of its material
rights under or otherwise consented to a material departure from the terms and
provisions of any such Pledged Collateral Agreement, and (iv) no Pledged
Collateral Agreement will be breached or violated as a result of entering into
any stock pledge or share pledge.

4.7 Investment Accounts. Schedule 2 (as it may be updated from time to time by
the delivery of a written notice to the Administrative Agent) sets forth under
the headings “Securities Accounts” and “Commodity Accounts”, respectively, all
of the Securities Accounts and Commodity Accounts in which such Grantor has an
interest. Except as disclosed to the Administrative Agent, such Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or any securities or other property
credited thereto;

 

Guarantee & Collateral Agreement    14   



--------------------------------------------------------------------------------

(a) Schedule 2 (as it may be updated from time to time by delivery of a written
notice to the Administrative Agent) sets forth under the heading “Deposit
Accounts” all of the Deposit Accounts in which such Grantor has an interest and,
except as otherwise disclosed to the Administrative Agent, such Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein; and

(b) In each case to the extent requested by the Administrative Agent, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC); (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in
Section 9-102 of the UCC); (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and
(iv) deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder; provided that the
foregoing shall not require the delivery of a “control agreement” with respect
to any with respect to any Excluded Accounts.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable or other Right to Payment is evidenced by any Instrument (other
than checks, drafts or other Instruments that will be promptly deposited in an
Investment Account) or Chattel Paper which has not been delivered to the
Administrative Agent. None of the account debtors or other obligors in respect
of any Receivable in excess of $1,000,000 in the aggregate is the government of
the United States or any agency or instrumentality thereof.

4.9 Intellectual Property.

(a) As of the Closing Date: (i) Schedule 6(a) provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor;
(ii) Schedule 6(b) provides a complete and correct list of all Intellectual
Property Licenses entered into by any Grantor pursuant to which (A) any Grantor
has provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person other than non-exclusive software
licenses granted in the ordinary course of business or (B) any Person has
granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that constitutes a part of the Required
Library or that is incorporated into any software programs that are part of the
Required Library; (iii) Schedule 6(c) provides a complete and correct list of
all Patents owned by any Grantor and all applications for Patents owned by any
Grantor; and (iv) Schedule 6(d) provides a complete and correct list of all
registered Trademarks owned by any Grantor, all applications for registration of
Trademarks owned by any Grantor, and all other Trademarks owned by any Grantor
and material to the conduct of the business of any Grantor, except to the extent
that such registered Trademarks, applications for registration of Trademarks and
other Trademarks are listed on Schedule 6(e).

(b) (i) (A) each Grantor owns exclusively (other than the Trademarks listed on
Schedule 6(e)) or holds licenses in all Intellectual Property that (1) is
necessary to the conduct of its

 

Guarantee & Collateral Agreement    15   



--------------------------------------------------------------------------------

business, or (2) constitutes a part of the Required Library, (B) all employees
and contractors of each Grantor who were involved in the creation or development
of (1) any Intellectual Property for such Grantor that is necessary to the
conduct of the business of such Grantor have signed agreements containing
assignment of Intellectual Property rights to such Grantor and obligations of
confidentiality and (2) any Intellectual Property for such Grantor that is a
part of the Required Library have signed agreements containing assignment of
Intellectual Property rights to such Grantor and obligations of confidentiality,
and (C) no past or present employee or contractor of Grantor owns any interest
or other right in or to any Intellectual Property Rights that are material to
the conduct of any such Grantor’s business;

(c) to each Grantor’s knowledge, no Person has infringed or misappropriated or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect;

(d) (A) to each Grantor’s knowledge, (1) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement or misappropriation either individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect, and (B) there are
no pending, or to any Grantor’s knowledge, threatened infringement or
misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any notice or other communication of any actual or alleged
infringement or misappropriation by any Grantor of any Intellectual Property
rights of any Person, in each case, except where such infringement or
misappropriation either individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect;

(e) to each Grantor’s knowledge, (A) all registered Copyrights, registered
Trademarks (other than the registered Trademarks listed on Schedule 6(e)), and
issued Patents that are owned by such Grantor and necessary to the conduct of
its business are valid, subsisting and enforceable and in compliance with all
legal requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect, and (B) all
registered Copyrights of such Grantor that are a part of the Required Library
are valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect; and

(f) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary to the conduct of the business of such Grantor, and
in particular, no portion of the source code for the Required Library has been
disclosed or licensed to any Person, other than to customers of the Loan Parties
in the ordinary course of business consistent with past practice or to escrow
agents pursuant to such Grantor’s standard form of escrow agreement;

(g) none of the Required Library that is licensed or distributed by any Grantor
is subject to any “copyleft” or other obligation or condition (including any
obligation or condition under any “open source” license such as the GNU Public
License, Lesser GNU Public License, or Mozilla Public License) that would
require, or condition the use or distribution of such software, on the
disclosure, licensing or distribution of any source code for any portion of the
Required Library that is licensed or distributed by any Grantor; and

 

Guarantee & Collateral Agreement    16   



--------------------------------------------------------------------------------

(h) no Intellectual Property License of any Grantor that (A) is necessary to the
conduct of such Grantor’s business, or (B) relates to any Copyright that
constitutes a part of the Required Library requires any consent of any other
Person in order for such Grantor to grant the security interest granted
hereunder in such Grantor’s right, title or interest in or to such license.

4.10 [Reserved].

4.11 Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $1,000,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.22.

4.12 Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $1,000,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

SECTION 5.    COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$1,000,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

5.2 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies as required by Section 6.7 of the Credit Agreement, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the other Secured
Parties.

(b) All such insurance shall (i) provide or be endorsed to provide that the
insurer will endeavor to provide the Administrative Agent with at least ten
(10) days prior written notice of cancellation for non-payment of premiums and
at least thirty (30) days prior written notice of cancellation for any other
reason and (ii) name or be endorsed to name the Administrative Agent as an
additional insured party or loss payee.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to the terms and limitations set forth herein, such Grantor shall
maintain the security interests of the Administrative Agent (for the benefit of
the Secured Parties) created by this Agreement as perfected security interests
having at least the priority described in Section 4.2 and shall defend such
security interests against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Upon reasonable request of the Administrative Agent, such Grantor will
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.

 

Guarantee & Collateral Agreement    17   



--------------------------------------------------------------------------------

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, but in any event
subject to the terms and limitations set forth herein, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

5.4 Changes in Locations, Name, Etc. Such Grantor will not, except upon 15 days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, and
(b) if applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or sole place
of business, as appropriate:

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3; or

(ii) change its name.

5.5 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of any Lien (other than Liens permitted under Section 7.3 of
the Credit Agreement) on any of the Collateral.

5.6 Instruments; Investment Property.

(a) Upon the request of the Administrative Agent, such Grantor will (i) promptly
deliver to the Administrative Agent, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificated securities with
respect to any Investment Property held by such Grantor, all letters of credit
of such Grantor, and all other Rights to Payment held by such Grantor at any
time evidenced by promissory notes, trade acceptances or other instruments, and
(ii) provide such notice, obtain such acknowledgments and take all such other
action, with respect to any Chattel Paper, Documents and Letter-of-Credit Rights
held by such Grantor, as the Administrative Agent shall reasonably specify.

(b) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative

 

Guarantee & Collateral Agreement    18   



--------------------------------------------------------------------------------

Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations; provided that in no event shall this
Section 5.6(b) apply to any Excluded Assets. Unless otherwise permitted by the
Credit Agreement, any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations;
provided, that in no event shall any Excluded Assets be required to be pledged
hereunder.

(c) In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7 Securities Accounts; Deposit Accounts.

(a) With respect to any Securities Account (other than any Excluded Account),
such Grantor shall cause any applicable securities intermediary maintaining such
Securities Account to show on its books that the Administrative Agent is the
entitlement holder with respect to such Securities Account, and, if requested by
the Administrative Agent, cause such securities intermediary to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent with respect to such Securities Account pursuant to which such securities
intermediary shall agree to comply with the Administrative Agent’s “entitlement
orders” without further consent by such Grantor, as requested by the
Administrative Agent; and

(b) with respect to any Deposit Account (other than any Excluded Account), such
Grantor shall enter into and shall cause the depositary institution maintaining
such account to enter into an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which the Administrative
Agent shall be granted “control” (within the meaning of Section 9-104 of the
UCC) over such Deposit Account.

(c) The Administrative Agent agrees that it will only communicate “entitlement
orders” with respect to the Deposit Accounts and Securities Accounts (other than
Excluded Accounts) of the Grantors after the occurrence and during the
continuance of an Event of Default.

 

Guarantee & Collateral Agreement    19   



--------------------------------------------------------------------------------

(d) Such Grantor shall give the Administrative Agent prompt notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.

5.8 Intellectual Property.

(a) Upon the request of the Administrative Agent, in order to facilitate filings
with the USPTO and the USCRO, each Grantor shall execute and deliver to the
Administrative Agent one or more Copyright Security Agreements, Trademark
Security Agreements, or Patent Security Agreements to further evidence the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby.

(b) Each Grantor shall have the duty, with respect to Intellectual Property that
is (1) in such Grantor’s reasonable business judgment, necessary in the conduct
of such Grantor’s business or (2) a part of the Required Library, to protect and
diligently enforce and defend at such Grantor’s expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks filed by
such Grantor and pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents filed by such Grantor and pending as of
the date hereof or hereafter until the termination of this Agreement, (D) to
take all reasonable and necessary action to preserve and maintain all of such
Grantor’s Trademarks, Patents, Copyrights, Intellectual Property Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that (I) in such Grantor’s reasonable business judgment, is necessary in
the conduct of such Grantor’s business, or (II) is part of the Required Library
without the prior written consent of the Administrative Agent. Each Grantor
hereby agrees to take the steps described in this Section 5.8(b) with respect to
all new or acquired Intellectual Property to which it or any of its Subsidiaries
is now or later becomes entitled that is part of the Required Library, or is
necessary in the conduct of such Grantor’s business.

(c) Grantors acknowledge and agree that the Secured Parties shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor, except as otherwise set forth in this Agreement. Without limiting
the generality of this Section 5.8(c), Grantors acknowledge and agree that none
of the Secured Parties shall be under any obligation to take any steps necessary
to preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Administrative
Agent on behalf of the Secured Parties may do so at its option, and shall do so
at the instruction of the Required Lenders, from and after the occurrence and
during the continuance of an Event of Default, and all out-of-pocket expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Borrower’s accounts with the Administrative Agent.

(d) Each Grantor shall promptly file an application with the USCRO for any
Copyright that has not been registered with the USCRO if such Copyright is part
of the Required Library or in such Grantor’s reasonable business judgment is
necessary in connection with the conduct of such Grantor’s business. Any
expenses incurred in connection with the foregoing shall be borne by the
Grantors.

 

Guarantee & Collateral Agreement    20   



--------------------------------------------------------------------------------

(e) On each date of the delivery of an IP Reporting Certificate in respect of a
fiscal quarter pursuant to Section 6.2 of the Credit Agreement and as a part
thereof, each Grantor shall deliver to the Administrative Agent a list in form
satisfactory to the Administrative Agent, certified by an officer of such
Grantor, identifying the Copyrights, whether created or acquired before, on, or
after the Closing Date, comprising the Required Library (including any
supporting documentation reasonably requested by the Administrative Agent
relating to the determination of the composition of the Required Library). No
more than fifteen (15) Business Days following each such date of delivery, each
Grantor shall file applications and take any and all other actions necessary to
register or record a transfer of ownership, as applicable, to such Grantor on an
expedited basis (if expedited processing is available in accordance with the
applicable regulations and procedures of the USCRO and any similar office of any
other jurisdiction in which Copyrights are used) each such Copyright comprising
the Required Library which on the applicable date of delivery is not already the
subject of a valid registration or an application therefor with the USCRO (or
any similar office of any other jurisdiction in which Copyrights are used)
identifying such Grantor as the sole claimant thereof in a manner sufficient to
claim in the public record (or as a co-claimant thereof, if such is the case)
such Grantor’s ownership or co-ownership thereof. The applicable Grantor shall
promptly notify the Administrative Agent of the registration of or recordation
of transfer of ownership, as applicable, to such Grantor of such Copyrights and,
upon the Administrative Agent’s request, cause to be prepared, executed, and
delivered to the Administrative Agent, with sufficient time to permit the
Administrative Agent to record no later than ten (10) days following the date of
registration of or recordation of transfer of ownership, as applicable, to the
applicable Grantor of such Copyrights, (1) a Copyright Security Agreement or
supplemental schedules to the Copyright Security Agreement reflecting the
security interest of the Administrative Agent in such Copyrights, which
supplemental schedules shall be in form and content suitable for recordation
with the USCRO (or any similar office of any other jurisdiction in which
Copyrights are used) and (2) any other documentation as the Administrative Agent
reasonably deems necessary and requests in order to perfect and continue
perfected the Administrative Agent’s Liens on such Copyrights following such
recordation. Anything to the contrary contained herein notwithstanding, no
Grantor shall be required to take any action under this Section 5.8(e) with
respect to any release or new version of software that constitutes solely a
Minor Release.

(f) On each date on which an IP Reporting Certificate is delivered by Holdings
and Borrower pursuant to Section 6.2 of the Credit Agreement, each Grantor shall
provide the Administrative Agent with a written report of all new Patents,
Trademarks or Intellectual Property Licenses that (A) are registered or the
subject of pending applications for registrations or (B) constitutes a part of
the Required Library or that is incorporated into any software programs that are
part of the Required Library, in each case, which were acquired, registered, or
for which applications for registration were filed by any Grantor during the
prior period and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor hereby authorizes the Administrative Agent to affix the
Schedules to the IP Reporting Certificate as supplemental schedules to the
applicable Loan Documents to identify such Patent and Trademark registrations
and applications therefor (with the exception of Trademark applications filed on
an intent-to-use basis for which no statement of use or amendment to allege use
has been filed) and Intellectual Property Licenses as being subject to the
security interests created thereunder;

(g) Subject to Section 5.8(h) below, in no event shall any Grantor, either
itself or through any agent, employee, licensee, or designee, file an
application for the registration of any Copyright with the USCRO or any similar
office or agency in another country without giving the Administrative Agent
written notice thereof at least ten (10) days prior to such filing and complying
with Section 5.8(a). Upon receipt from the USCRO of notice of registration of
any Copyright, each Grantor

 

Guarantee & Collateral Agreement    21   



--------------------------------------------------------------------------------

shall promptly (but in no event later than ten (10) days following such receipt)
notify (but without duplication of any notice required by Section 5.8(g) or
Section 5.8(h)) the Administrative Agent of such registration by delivering, or
causing to be delivered, to the Administrative Agent, documentation sufficient
for the Administrative Agent to perfect the Administrative Agent’s Liens on such
Copyright. If any Grantor acquires from any Person any Copyright registered with
the USCRO or an application to register any Copyright with the USCRO, such
Grantor shall promptly (but in no event later than ten (10) days following such
acquisition) notify the Administrative Agent of such acquisition and deliver, or
cause to be delivered, to the Administrative Agent, documentation sufficient for
the Administrative Agent to perfect the Administrative Agent’s Liens on such
Copyright. In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than ten (10) days following such acquisition) file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Grantor as the owner (or as a co-owner thereof, if such is the case) of such
Copyrights;

(h) So long as no Event of Default has occurred and is continuing, the Grantors
shall not be subject to the requirements of Section 5.8(g) with respect to any
applications for registration of Copyrights or registrations of Copyrights, in
each case with respect to Copyrights that would not be included in the Required
Library; provided, however, that each Grantor shall (y) notify the
Administrative Agent of any such applications for registration of Copyrights or
registrations of Copyrights and (z) deliver, or cause to be delivered, to the
Administrative Agent, documentation sufficient for the Administrative Agent to
perfect the Administrative Agent’s Liens on such Copyrights on the next date on
which an IP Reporting Certificate is delivered by Holdings and Borrower pursuant
to Section 6.2 of the Credit Agreement.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall deliver to the Administrative Agent a complete and correct list of
all Intellectual Property Licenses that are material to the business of such
Grantor or that are incorporated into any technology of any of the Grantors.

(j) Each Grantor shall take reasonable steps to maintain the confidentiality of
the Intellectual Property that is a part of the Required Library or is necessary
in the conduct of such Grantor’s business, including, as applicable:
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all software programs and applications of which it is the owner or
licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions.

(k) No Grantor shall incorporate into any of the Required Library that is
licensed or distributed by any Grantor any third-party code that is licensed
pursuant to any open source license such as the GNU Public License, Lesser GNU
Public License, or Mozilla Public License, in a manner that would require or
condition the use or distribution of such software on, the disclosing,
licensing, or distribution of any source code for any portion of the Required
Library that is licensed or distributed by any Grantor.

(l) No Grantor shall enter into any Intellectual Property License to receive any
license or rights in any Intellectual Property of any other Person unless such
Grantor has used commercially reasonable efforts to permit the assignment of or
grant of a security interest in such Intellectual Property License (and all
rights of Grantor thereunder) to the Administrative Agent (and any transferees
of the Administrative Agent).

 

Guarantee & Collateral Agreement    22   



--------------------------------------------------------------------------------

(m) Each Grantor shall deposit with the escrow agent designated under the Source
Code Escrow Agreement the source code for each version or versions of each item
of software programs of such Grantor constituting the Required Library (other
than Minor Releases) and any updates thereto, together with any certificates or
information as required under the Source Code Escrow Agreement on or before the
20th Business Day following the date of the delivery of an IP Reporting
Certificate in respect of a fiscal quarter pursuant to Section 6.2 of the Credit
Agreement and in accordance with all other terms and conditions of the Source
Code Escrow Agreement. If an escrow agent terminates the Source Code Escrow
Agreement for any reason (“Source Code Escrow Termination”), the Grantors shall
promptly (but in no event later than thirty (30) days following such Source Code
Escrow Termination (or such later time as may be agreed upon in writing by the
Administrative Agent)) (A) enter into a new Source Code Escrow Agreement with an
escrow agent reasonably satisfactory to the Administrative Agent and (B) deposit
with such escrow agent all materials that were required to be deposited with the
escrow agent that terminated the applicable Source Code Escrow Agreement,
including the source code for each version or versions of each item of software
programs of each Grantor constituting the Required Library (other than Minor
Releases).

(n) Each Grantor shall ensure that each of the representations and warranties
contained in Sections 4.9(b)(i)(C) and 4.9(g) remain true and correct at all
times.

5.9 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (a) grant any extension of the time of
payment of any Receivable, (b) compromise or settle any Receivable for less than
the full amount thereof, (c) release, wholly or partially, any Person liable for
the payment of any Receivable, (d) allow any credit or discount whatsoever on
any Receivable or (e) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.

5.10 Defense of Collateral. Grantors will use commercially reasonable efforts to
appear in and defend any action, suit or proceeding which may affect to a
material extent its title to, or right or interest in, the Administrative
Agent’s right or interest in, any material portion of the Collateral.

5.11 Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

5.12 Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances applicable to it, and all
relevant policies of insurance, relating in a material way to the possession,
operation, maintenance and control of the Collateral.

5.13 Location of Books and Chief Executive Office. Such Grantor will: (a) keep
all Books pertaining to the Rights to Payment of such Grantor at the locations
set forth in Schedule 4; and (b) give at least 15 days’ prior written notice (or
such shorter period as the Administrative Agent shall agree in its sole
discretion) to the Administrative Agent of any changes in any location where
Books pertaining to the Rights to Payment of such Grantor are kept.

5.14 Location of Collateral. Such Grantor will: (a) keep the Collateral held by
such Grantor at the locations set forth in Schedule 5 or at such other locations
as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 7.5 of the Credit Agreement and movements of Collateral
from one disclosed location to another disclosed location within the United
States and mobile equipment in the possession of a Grantor’s employees or
agents), except upon at least 15 days’ prior written notice (or such shorter
period as the Administrative Agent shall agree in its sole discretion) of any
removal to the Administrative Agent; and (b) give the Administrative Agent at
least 15 days’ prior written notice of any change in the locations set forth in
Schedule 5.

 

Guarantee & Collateral Agreement    23   



--------------------------------------------------------------------------------

5.15 [Reserved].

5.16 Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17 Liens. Such Grantor will keep the Collateral held by such Grantor free of
all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18 Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19 Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. With respect
to each location where in excess of $1,000,000 of Collateral is stored or
located, at the Administrative Agent’s request, such Grantor will use
commercially reasonable efforts to obtain from each Person from whom such
Grantor leases any premises, and from each other Person at whose premises any
Collateral held by such Grantor is at any time present (including any bailee,
warehouseman or similar Person), any such collateral access, subordination,
landlord waiver, bailment, consent and estoppel agreements as the Administrative
Agent may require, in form and substance satisfactory to the Administrative
Agent.

5.20 Chattel Paper. Such Grantor will not create any Chattel Paper without
placing a legend on such Chattel Paper reasonably acceptable to the
Administrative Agent indicating that the Administrative Agent has a security
interest in such Chattel Paper. Such Grantor will give the Administrative Agent
prompt notice if such Grantor at any time holds or acquires an interest in any
Chattel Paper evidencing an amount in excess of $1,000,000, including any
Electronic Chattel Paper and shall comply, in all respects, with the provisions
of Section 5.1 hereof.

5.21 Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with a potential value in excess of $1,000,000.

5.22 Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a potential value in excess of $1,000,000.

5.23 Shareholder Agreements and Other Agreements.

(a) Such Grantor shall comply in all material respects with all of its
obligations under any shareholders agreement, operating agreement, partnership
agreement, voting trust, proxy agreement or other agreement or understanding
relating to any Pledged Collateral (collectively, the “Pledged Collateral
Agreements”) to which it is a party and shall enforce all of its rights
thereunder, except, with respect to any such Pledged Collateral Agreement
relating to any Pledged Collateral issued by a Person other than a Subsidiary of
a Grantor, to the extent the failure to enforce any such rights could reasonably
be expected to materially and adversely affect the value of the Pledged
Collateral to which any such Pledged Collateral Agreement relates.

 

Guarantee & Collateral Agreement    24   



--------------------------------------------------------------------------------

(b) Such Grantor agrees that no Pledged Stock of a Subsidiary of such Grantor
(i) shall be dealt in or traded on any securities exchange or in any securities
market, (ii) shall constitute an investment company security, or (iii) shall be
held by such Grantor in a Securities Account.

(c) Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to: (i) amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

SECTION 6.    REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account over which the Administrative Agent has control, subject
to withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. If required by the
Administrative Agent, after the occurrence and during the continuance of an
Event of Default, each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.

 

Guarantee & Collateral Agreement    25   



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent nor any other Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Administrative Agent’s reasonable discretion, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right (A) to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations in the
order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) any
and all of such Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without

 

Guarantee & Collateral Agreement    26   



--------------------------------------------------------------------------------

any other or further instructions from such Grantor, and each Grantor agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Collateral or, as applicable, the Pledged Notes directly
to the Administrative Agent.

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select which are reasonably convenient
to Administrative Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, in accordance with the provisions of
Section 6.5, only after deducting all reasonable documented out-of-pocket costs
and

 

Guarantee & Collateral Agreement    27   



--------------------------------------------------------------------------------

expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable documented
out-of-pocket attorneys’ fees and disbursements, to the payment in whole or in
part of the Secured Obligations, in such order as is contemplated by Section 8.3
of the Credit Agreement, and only after such application and after the payment
by the Administrative Agent of any other amount required by any provision of
law, including Section 9-615(a)(3) of the UCC, but only to the extent of the
surplus, if any, owing to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by any of them of any rights hereunder, except to the extent caused by the gross
negligence or willful misconduct of the Administrative Agent or such Secured
Party or their respective agents or resulting from a claim brought by any
Grantor against Administrative Agent of any other Secured Party for breach in
bad faith of such party’s obligations hereunder, if such Grantor has obtained a
final and nonappealable judgment in its favor as determined by a court of
competent jurisdiction. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

Guarantee & Collateral Agreement    28   



--------------------------------------------------------------------------------

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 after
the occurrence and during the continuance of an Event of Default and at such
time as the Administrative Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Administrative Agent, for
the benefit of the Secured Parties, an irrevocable, non-exclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7.    THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, after the
occurrence and during the continuance of an Event of Default, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor (except as otherwise explicitly provided herein or required by law),
without notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

Guarantee & Collateral Agreement    29   



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property in which Grantor has any right,
title or interest, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the other Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark owned by such Grantor (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein and such failure results in an Event of Default that is then
continuing, the Administrative Agent, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 

Guarantee & Collateral Agreement    30   



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct or resulting from a claim brought by any Grantor against
Administrative Agent and the other Secured Parties for breach in bad faith of
such party’s obligations hereunder, if such Grantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

7.3 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8.     MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right,

 

Guarantee & Collateral Agreement    31   



--------------------------------------------------------------------------------

power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all its reasonable and documented out-of-pocket costs
and expenses incurred in collecting against such Guarantor under the guaranty
contained in Section 2 of this Agreement or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including the reasonable and documented out-of-pocket fees
and disbursements of counsel.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns
permitted pursuant to Section 10.6 of the Credit Agreement; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

8.6 Set Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or

 

Guarantee & Collateral Agreement    32   



--------------------------------------------------------------------------------

unmatured. The rights of the Administrative Agent and each other Secured Party
under this Section 8.6 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Administrative Agent or
such other Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the Southern District of the
State of New York in the Borough of Manhattan, and appellate courts from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

 

Guarantee & Collateral Agreement    33   



--------------------------------------------------------------------------------

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases.

(a) Upon the Discharge of Obligations, the Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, this Agreement shall terminate with respect to the Administrative Agent
and the other Secured Parties, and all obligations (other than those expressly
stated to survive such termination) of each Grantor to the Administrative Agent
or any other Secured Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party. At the sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Liens on such Collateral created hereunder shall be deemed
automatically terminated and the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral, as applicable. At the request and
sole expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten days, or
such shorter period as the Administrative Agent may agree, prior to the date of
the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with terms and provisions of the Credit Agreement and the other Loan
Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[remainder of page intentionally left blank]

 

Guarantee & Collateral Agreement    34   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS: MONOTYPE IMAGING INC. By:  

 

Name:  

 

Title:  

 

MONOTYPE IMAGING HOLDINGS INC. By:  

 

Name:  

 

Title:  

 

MYFONTS INC. By:  

 

Name:  

 

Title:  

 

IMAGING HOLDINGS CORP. By:  

 

Name:  

 

Title:  

 

Signature Page 1 to Guarantee and Collateral Agreement

 

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

MONOTYPE ITC INC. By:  

 

Name:  

 

Title:  

 

SWYFT MEDIA INC. By:  

 

Name:  

 

Title:  

 

Signature Page to Guarantee and Collateral Agreement

 

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:  

 

Name:  

 

Title:  

 

Signature Page 2 to Guarantee and Collateral Agreement

 

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

   Notice Address   

 

Schedule 1

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Class of Capital Stock

  

Certificate No.

  

No. of Shares / Units

           

Pledged Notes:

 

Grantor

  

Issuer

  

Date of Issuance

  

Payee

  

Principal Amount

           

Securities Accounts:

 

Grantor

  

Securities Intermediary

  

Address

  

Account Number(s)

        

Commodity Accounts:

 

Grantor

  

Commodities Intermediary

  

Address

  

Account Number(s)

        

Deposit Accounts:

 

Grantor

  

Depositary Bank

  

Address

  

Account Number(s)

        

 

Schedule 2

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

1. UCC Financing Statement naming Monotype Imaging Inc., as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.

 

2. UCC Financing Statement naming Monotype Imaging Holdings Inc., as “debtor”
and the Administrative Agent as “secured party” to be filed with the Secretary
of State of the State of Delaware.

 

3. UCC Financing Statement naming Imaging Holdings Corp. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.

 

4. UCC Financing Statement naming MyFonts Inc. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.

 

5. UCC Financing Statement naming Swyft Media Inc. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.

 

6. UCC Financing Statement naming Monotype ITC Inc. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.

 

7. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement No.
20121394552 filed by Wells Fargo Capital Finance, LLC, as Agent, against MyFonts
Inc.

 

8. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement No.
20112701004 filed by Wells Fargo Capital Finance, LLC, as Agent, against Imaging
Holdings Corp.

 

9. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of New York for the purpose of terminating UCC-1 Financing Statement No.
201107140378576 filed by Wells Fargo Capital Finance, LLC, as Agent, against
Monotype ITC Inc.

 

10. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement No.
20112701038 filed by Wells Fargo Capital Finance, LLC, as Agent, against
Monotype Imaging Inc.

 

11. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement No.
20112701046 filed by Wells Fargo Capital Finance, LLC, as Agent, against
Monotype Imaging Inc.

 

12. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement No.
20121394552 filed by Wells Fargo Capital Finance, LLC, as Agent, against MyFonts
Inc.

 

Schedule 3

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

13. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of terminating UCC-1 Financing Statement
No. 2015095397 filed by Wells Fargo Capital Finance, LLC, as Agent, against
Swyft Media Inc.

Copyright, Patent and Trademark Filings

[                    ]

Other Actions

[                    ]

 

Schedule 3

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION,

CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS

 

Grantor

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Location of Chief

Executive Office

  

Location of Books

           

 

Schedule 4

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

   Address Location   

 

Schedule 5

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 6(A)

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Issued Copyrights of [NAME OF GRANTOR]

 

Jurisdiction

  

Patent No.

  

Issue Date

  

Inventor

  

Title

           

Pending Copyright Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Serial No.

  

Filing Date

  

Inventor

  

Title

           

 

Schedule 6(A)

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 6(B)

RIGHTS OF THE GRANTORS RELATING TO LICENSED INTELLECTUAL PROPERTY

Issued Patents and Pending Patent Applications Licensed to [NAME OF GRANTOR]

[                    ]

Issued Copyrights and Pending Copyright Applications Licensed to [NAME OF
GRANTOR]

[                    ]

Issued Trademarks and Pending Trademark Applications Licensed to [NAME OF
GRANTOR]

[                    ]

 

Schedule 6(B)

Guarantee & Collateral Agreement

sf-2851034



--------------------------------------------------------------------------------

SCHEDULE 6(C)

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Registered Patents of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

        

Pending Patent Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Application Date

  

Work of Authorship

        

 

Schedule 6(C)

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 6(D)

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

        

Pending Trademark Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Application Date

  

Work of Authorship

        

 

Schedule 6(D)

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 6(D)

OTHER TRADEMARK APPLICATIONS

Pending Trademark Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

        

 

Schedule 6(D)

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 7

LETTER OF CREDIT RIGHTS

 

Schedule 7

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS

 

Schedule 8

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [                ], is executed and
delivered by [                                ] (the “Additional Grantor”), in
favor of SILICON VALLEY BANK, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to that certain Credit
Agreement, dated as of September 15, 2015 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among Monotype Imaging Inc., a Delaware
corporation (“Borrower”), Monotype Imaging Holdings Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto and the Administrative Agent. All
capitalized terms not defined herein shall have the respective meanings ascribed
to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of their Affiliates (other than the Additional Grantor) have entered
into that certain Guarantee and Collateral Agreement, dated as of September 15,
2015, in favor of the Administrative Agent for the benefit of the Secured
Parties defined therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Borrower is required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date).

 

Annex 1

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

 

Name:

 

Title:

 

Annex 1

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

 

Annex 1

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

 

To: Silicon Valley Bank, as Administrative Agent

 

Re: Monotype Imaging Inc. [Borrower]

 

Date:                 

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of September 15, 2015 (as amended, modified, renewed or extended from time to
time, the “Guarantee and Collateral Agreement”), among each Grantor party
thereto (each a “Grantor” and collectively, the “Grantors”), and Silicon Valley
Bank (the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.

The undersigned,                                  [insert name of Grantor], a
                                 [corporation, partnership, limited liability
company, etc.], confirms and agrees that all Pledged Collateral of the
undersigned, including the property described on the supplemental schedule
attached hereto, shall be and become part of the Pledged Collateral and shall
secure all Secured Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR]

By:

 

 

Name:

 

 

Title:

 

 

 

Annex 2

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary

   Number of Units/Shares
Owned    Certificate(s) Numbers    Date Issued    Class or Type of Units
or Shares    Percentage of
Subsidiary’s
Total Equity
Interests Owned               

 

Annex 2

Guarantee & Collateral Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attention: Michael Shuhy, Director

Re: MONOTYPE IMAGING HOLDINGS INC. and MONOTYPE IMAGING INC.

Compliance Certificate dated             

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 15,
2015 (as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent, and certain other parties thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to Section 6.2(b)(ii)(x) of the Credit Agreement, the undersigned, a
duly authorized and acting Responsible Officer of Holdings and the Borrower,
hereby certifies, in his/her capacity as an officer of Holdings and the
Borrower, and not in any personal capacity, as follows:

1. The financial information of Holdings and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Holdings and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Section 6.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Holdings and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

4. The representations and warranties of Holdings and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date, in which case they were true of such date), except as set
forth on Schedule 3 attached hereto.

 

Exhibit B



--------------------------------------------------------------------------------

5. Holdings and its Subsidiaries are in compliance with the applicable covenants
contained in Section 7 of the Credit Agreement as demonstrated on Schedule 4
hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this             day of             , 20    .

 

MONOTYPE IMAGING HOLDINGS INC. By:  

 

Name:   Title:  

 

Exhibit B



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

[Attach Financial Statements]

 

Exhibit B



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

Exhibit B



--------------------------------------------------------------------------------

Schedule 3

to Compliance Certificate

Except as set forth below, the representations and warranties of Holdings and
its Subsidiaries set forth in the Credit Agreement and the other Loan Documents
are true and correct in all material respects on and as of the date hereof
(except to the extent they relate to a specified date, in which case they were
true of such date).

 

Exhibit B



--------------------------------------------------------------------------------

Schedule 4

to Compliance Certificate

1. The Consolidated Fixed Charge Coverage Ratio measured as at the last day of
the period of four consecutive fiscal quarters of Holdings ended
[                    ], [            ] is greater than or equal to 1.25:1.00.

2. The Consolidated Leverage Ratio measured as at the last day of the period of
four consecutive fiscal quarters of Holdings ended [                    ],
[            ] is less than or equal to 3.00:1.00.

Attached is the worksheet for the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

[Attach worksheet]1

 

 

1  Worksheet to be in the form of the calculation template attached to the form
of compliance certificate delivered under the Existing Credit Facility.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [SECRETARY’S][MANAGING MEMBER’S] CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(e) of that certain Credit
Agreement, dated as of September 15, 2015 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among Monotype Imaging Inc., a Delaware
corporation (“Borrower”), Monotype Imaging Holdings Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto, Silicon Valley Bank, as Administrative
Agent, and certain other parties thereto. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. The undersigned [Secretary][Managing Member] of
[insert the name of the certifying Loan Party, a [            ]
[corporation][limited liability company]], the “Certifying Loan Party”) hereby
certifies as follows:

1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are, (i) to the extent
qualified by materiality, true and correct, and (ii) to the extent not qualified
by materiality, true and correct in all material respects, in each case, on and
as of the date hereof with the same effect as if made on the date hereof, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

2. I am the duly elected and qualified [Secretary][Managing Member] of the
Certifying Loan Party.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied or waived, as applicable, as of the Closing Date.

5. There are no liquidation or dissolution proceedings pending or, to my
knowledge, threatened against the Certifying Loan Party, nor has any other event
occurred which could be reasonably likely to materially adversely affect or
threaten the continued [corporate][company] existence of the Certifying Loan
Party.

6. The Certifying Loan Party is a [corporation][limited liability company] duly
[incorporated][organized], validly existing and in good standing under the laws
of the jurisdiction of its organization.

7. Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the Board of [Directors][Managers] of the Certifying Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which the Certifying Loan Party is a party and all other agreements, documents
and instruments to be executed, delivered and performed in connection therewith.
Such resolutions have not in any way been amended, modified, revoked or
rescinded, and have been in full force and effect since their adoption up to and
including the date hereof and are now in full force and effect.

 

Exhibit C



--------------------------------------------------------------------------------

8. Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of the Certifying Loan Party as in effect on the
date hereof.

9. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
[Incorporation][Formation] of the Certifying Loan Party as in effect on the date
hereof, along with a good-standing certificate for the Certifying Loan Party
from the jurisdiction of its organization.

10. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers,
acting alone, is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

[_____________]

   [_____________]   

 

[_____________]

   [_____________]   

 

[_____________]

   [_____________]   

 

[_____________]

   [_____________]   

 

[Signature page follows]

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

 

 

Name:  

 

Title:   [Secretary][Managing Member]

I, [                    ], in my capacity as the [                    ] of the
Certifying Loan Party, do hereby certify in the name and on behalf of the
Certifying Loan Party that [                    ] is the duly elected and
qualified [Secretary][Managing Member] of the Certifying Loan Party and that the
signature appearing above is [her][his] genuine signature.

 

Date: [                    ]    

 

    Name:  

 

    Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 1

RESOLUTIONS

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 2

[BY-LAWS][OPERATING AGREEMENT]

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 3

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]

AND

GOOD-STANDING CERTIFICATE

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

MONOTYPE IMAGING HOLDINGS INC.

MONOTYPE IMAGING INC.

Date:             , 20            

To the Administrative Agent,

and each of the Lenders party

to the Credit Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(p) of that certain Credit Agreement, dated as of September 15, 2015
(as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent, and certain other parties thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. The
undersigned Chief Financial Officer of Holdings and the Borrower, in such
capacity only and not in her/his individual capacity, does hereby certify on
behalf of each Loan Party as of the date hereof that:

 

1. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the applicable Loan Party would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under
any compulsion to act.

 

  (b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the applicable Loan Party are sold
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises.

 

  (c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the applicable Loan Party as of the date
hereof after giving effect to the Loans made by the Lenders on the Closing Date
and the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

Exhibit D



--------------------------------------------------------------------------------

  (d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent or unliquidated liabilities of the applicable Loan Party
after giving effect to the Loans made by the Lenders on the Closing Date and the
consummation of the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
Stated Liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of such Loan Party.

 

  (e) “will be able to pay its or their Stated Liabilities and Identified
Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through each of (i) the Revolving
Termination Date and (ii) the Letter of Credit Maturity Date (and after giving
effect to the Loans made by the Lenders on the Closing Date and the consummation
of the Transactions), the applicable Loan Party will have sufficient assets and
cash flow to pay its Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or otherwise become due and payable.

 

  (f) “does not have Unreasonably Small Capital”

For the period from the date hereof through each of (i) the Revolving
Termination Date and (ii) the Letter of Credit Maturity Date, the applicable
Loan Party, after giving effect to the Loans made by the Lenders on the Funding
Date and the consummation of the Transactions and all Indebtedness (including
Indebtedness incurred under the Credit Agreement) being incurred or assumed and
Liens created by the Loan Parties in connection therewith, is a going concern
and has sufficient capital to conduct any business in which it is or is about to
become engaged and to remain a going concern.

2. For purposes of this Certificate, the undersigned has, or officers of the
Loan Parties under the direction and supervision of the undersigned have,
performed the following procedures as of and for the periods set forth below.

 

  (a) Reviewed the financial statements referred to in Section 5.1(c) of the
Credit Agreement.

 

  (b) Made inquiries of certain officials of the Loan Parties who have
responsibility for financial and accounting matters regarding (i) the existence
and amount of Identified Contingent Liabilities associated with the business of
the Loan Parties and (ii) whether the Pro Forma Financial Statements were
prepared in conformity with GAAP applied on a basis consistent with that of
Holdings’ audited financial statements as of [                    ].

 

  (c) Reviewed, to the satisfaction of the undersigned, the Loan Documents and
the respective Schedules and Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

Exhibit D



--------------------------------------------------------------------------------

  1. inquired of certain officials of the Loan Parties who have responsibility
for legal, financial and accounting matters as to the existence and estimated
liability with respect to all contingent liabilities associated with the
business of the Loan Parties; and

 

  2. confirmed with officers of the Loan Parties that, to the best of such
officers’ knowledge, (i) all appropriate items were included in Stated
Liabilities or Identified Contingent Liabilities and (ii) the amounts relating
thereto were the maximum estimated amount of liabilities reasonably likely to
result therefrom as of the date hereof.

 

  (e) Made inquiries of certain officers of the Loan Parties who have
responsibility for financial reporting and accounting matters regarding whether
they were aware of any events or conditions that, as of the date hereof, would
cause any Loan Party, after giving effect to the Loans made by the Lenders on
the Closing Date and the consummation of the Transactions, to: (i) have assets
with a Fair Value that is less than the sum of its Stated Liabilities and
Identified Contingent Liabilities; (ii) have assets with a Present Fair Salable
Value that is less than the amount that will be required to pay its Stated
Liabilities and Identified Contingent Liabilities as they become absolute and
matured; (iii) have Unreasonably Small Capital; or (iv) not be able to pay its
or their respective Stated Liabilities and Identified Contingent Liabilities as
they mature or otherwise become payable.

 

  (f) Prepared the projections relating to the Loan Parties, which have been
previously delivered to the Administrative Agent and the Lenders, based on good
faith estimates and assumptions, and have re-examined such projections on the
date hereof and considered the effect thereon of any changes since the date of
the preparation thereof on the results projected therein. After such review, the
undersigned hereby certifies that in [his][her] opinion such projections are
reasonable and attainable (it being recognized by the Lenders that such
projections of future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results contained therein) and such projections support the
conclusions contained in paragraph 3 below.

3. Based on and subject to the foregoing, the undersigned Chief Financial
Officer of Holdings and the Borrower hereby certifies on behalf of the Borrower
and the Loan Parties that, on and as of the date hereof and after giving effect
to the Loans made by the Lenders on the Closing Date and the consummation of the
Transactions, the initial borrowings on the Closing Date and the application of
the proceeds thereof, it is my opinion that: (i) the Fair Value of the assets of
(a) the Borrower and (b) the Loan Parties, taken as a whole, exceed the
aggregate amount of the Borrower’s and Loan Parties’ Stated Liabilities and
Identified Contingent Liabilities as applicable; (ii) the Present Fair Salable
Value of the assets of (a) the Borrower and (b) the Loan Parties, taken as a
whole, will be greater than the amount that will be required to pay the
Borrower’s and the Loan Parties’ Stated Liabilities and Identified Contingent
Liabilities as they become absolute and matured; (iii) neither the Loan Parties,
taken as a whole, nor the Borrower have Unreasonably Small Capital; and (iv) the
Borrower and the Loan Parties intend to and believes that they will be able to
pay their Stated Liabilities and Identified Contingent Liabilities as they
mature or otherwise become payable.

 

Exhibit D



--------------------------------------------------------------------------------

4. The Borrower does not intend, in receiving the Loans to be made on the
Closing Date and consummating the Transactions and the other transactions
contemplated by the Loan Documents, to delay, hinder, or defraud either present
or future creditors.

(Signature page follows)

 

Exhibit D



--------------------------------------------------------------------------------

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

By:  

 

Name:  

 

  as Chief Financial Officer of Monotype Imaging Holdings Inc. and Monotype
Imaging Inc.  

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

MONOTYPE IMAGING HOLDINGS INC.

MONOTYPE IMAGING INC.

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                                                                       
                       2.    Assignee:                                          
                          [for Assignee, if applicable, indicate
[Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower:    Monotype
Imaging Inc., a Delaware corporation 4.    Administrative Agent:    SILICON
VALLEY BANK 5.    Credit Agreement:    Credit Agreement, dated as of September
15, 2015 (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among Borrower, Monotype Imaging Holdings Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto, Silicon Valley Bank, as
Administrative Agent, and certain other parties thereto.

 

Exhibit E



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor

  

Assignee

   Facility
Assigned1    Aggregate
Amount of
Commitment /
Loans for all
Lenders2    Amount of
Commitment /
Loans Assigned3    Percentage
Assigned of
Commitment /
Loans4      CUSIP Number          $                $                  %         
      $                $                  %                $               
$                  %      

 

[7. Trade Date:                     ]5

Assignment Effective Date:                         , 20     [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility” etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

5  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit E



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR1 [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE2 [NAME OF
ASSIGNEE] By:       Name:   Title:

 

1  Add additional signature blocks as needed.

2  Add additional signature blocks as needed.

 

Exhibit E



--------------------------------------------------------------------------------

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

By       Name:   Title: By       Name:   Title: [Consented to:]3 [NAME OF
RELEVANT PARTY] By       Name:   Title: [NAME OF RELEVANT PARTY] By       Name:
  Title:

 

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee of the Credit Agreement, (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest, (vii) it has examined the list
of Excluded Persons and it is not an Excluded Person, and (viii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

 

Exhibit E



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of California.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of September 15,
2015 (as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent (in such capacity; the
“Administrative Agent”), and certain other parties thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By     Name:   Title:  

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of September 15,
2015 (as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent (in such capacity; the
“Administrative Agent”), and certain other parties thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant] By     Name:   Title:  

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of September 15,
2015 (as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent (in such capacity; the
“Administrative Agent”), and certain other parties thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant] By     Name:   Title:  

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of September 15,
2015 (as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Monotype Imaging Inc., a Delaware corporation (“Borrower”), Monotype Imaging
Holdings Inc., a Delaware corporation (“Holdings”), the Lenders party thereto,
Silicon Valley Bank, as Administrative Agent (in such capacity; the
“Administrative Agent”), and certain other parties thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By     Name:   Title:  

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF IP REPORTING CERTIFICATE

(Please see attached form)

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF IP REPORTING CERTIFICATE

 

1. Required Library Calculation / Source Code Escrow Deposit History

 

  a. Software Revenue from the Required Library for the Quarter/TTM Period
Ending             20    (000’s)*

ROYALTY REVENUES:

 

Software Product

(specify current version offered)

   Derived
Revenue **    % of
Total
Revenue    % of
Total
Printer
Revenue    Ownership
Jurisdiction
(i.e. Canada or US or other
as applicable)    Registration Date
and Number
(please disclose any
registrations currently in
place and/or pending)    Product Versions
Covered

Total

                 

TOTAL OTHER EREVENUES:

 

Software Product

(specify current version offered)

   Derived
Revenue **      % of
Total
Revenue    % of
Total
Printer
Revenue    Ownership
Jurisdiction
(i.e. Canada or US or other
as applicable)    Registration Date
and Number
(please disclose any
registrations currently in
place and/or pending)    Product Versions
Covered

Total

   $                    

 

* List the set or collection of computer software programs and other technology
constituting the Required Library and any changes from the prior reporting
period.

** Amount reported is the total revenue received from customers who license this
Software Product.



--------------------------------------------------------------------------------

b. Aggregate Software Revenues for the Quarter Period Ending             ,
201    : $            .

c. Required Library (as defined in the Guarantee and Collateral Agreement)
threshold per Loan Documents:        %,        %. In compliance? (50%/90%) [Yes]
[No]

d. Source Code Escrow Deposit Requirement for the Quarter Period Ending
            , 201    , which deposits were made on or before the 20th Business
Day following the date of the IP Reporting Certificate for such Quarter,
pursuant to Section 5.8(m) of the Guaranty and Collateral Agreement. In
compliance? [Yes][No]

 

2. Copyrights:

a. Pursuant to Section 5.8(e) of the Guaranty and Collateral Agreement, the
undersigned officer of [Insert applicable Grantor] hereby certifies that:

attached as Schedule 2.a is a list identifying the Copyrights, whether created
or acquired before, on, or after the Closing Date, comprising the Required
Library (including any supporting documentation reasonably requested by Agent
relating to the determination of the composition of the Required Library). [Per
Section 5.8(e) of the Guaranty and Collateral Agreement]

b. Attached as Schedule 2.b is a written report of all new applications for
registration of Copyrights or registrations of Copyrights, in each case with
respect to Copyrights that would not be included in the Required Library, filed
by any Grantor in the prior period. [Per Section 5.8(h) of the Guaranty and
Collateral Agreement]

 

3. Patents:

a. Attached as Schedule 2.a is a written report of all new Patents that are
registered or the subject of pending applications for registrations, in each
case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period. [Per
Section 5.8(f) of the Guaranty and Collateral Agreement]

 

2



--------------------------------------------------------------------------------

4. Trademarks:

a. Attached as Schedule 4.a is a written report of all new Trademarks that are
registered or the subject of pending applications for registrations, in each
case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period (with the
exception of Trademark applications filed on an intent-to-use basis for which no
statement of use or amendment to allege use has been filed). Annex I to Schedule
4.a shall list any statement of use or amendment to allege use filed during the
prior period with respect to intent-to-use trademark applications and Annex II
to Schedule 4.a shall list any Trademark applications filed on an intent-to-use
basis for which no statement of use or amendment to allege use has been filed
during the prior period; provided, however, that in accordance with
Section 6(g)(vi) of the Guarantee and Collateral Agreement, Agent shall not
affix Annex II to Schedule 4.a as a supplemental schedule to any Loan Document
without the prior written consent of the applicable Grantor. [Per Section 5.8(f)
of the Guaranty and Collateral Agreement]

 

5. Other Intellectual Property Licenses:

a. Attached as Schedule 5.a is a written report of all Intellectual Property
Licenses that (A) are registered or the subject of pending applications for
registrations or (B) constitutes a part of the Required Library or that is
incorporated into any software programs that are part of the Required Library,
in each case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period. [Per
Section 5.8(f) of the Guarantee and Collateral Agreement]

[Signature Page Follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has, solely with respect to Section 2.a
hereof, executed and delivered this certificate as of the date first written
above.

 

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF REVOLVING LOAN NOTE

MONOTYPE IMAGING INC.

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[                    ]    Santa Clara, California    [insert date]

FOR VALUE RECEIVED, the undersigned, Monotype Imaging Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to [insert
name of applicable Lender] (the “Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, on the Revolving Termination Date
the principal amount of (a) [insert amount of applicable Lender’s Revolving
Commitment] ($[            ]), or, if less, (b) the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to
Section 2.4 of the Credit Agreement referred to below. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Revolving Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed. The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of the
Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of September 15, 2015 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among the Borrower, Monotype Imaging Holdings
Inc., a Delaware corporation (“Holdings”), the Lenders party thereto, Silicon
Valley Bank, as Administrative Agent, and certain other parties thereto, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Exhibit H-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MONOTYPE IMAGING INC. By:     Name:     Title:    

 

Exhibit H-1



--------------------------------------------------------------------------------

Schedule A

to Revolving Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of
ABR Loans    Amount
Converted to
ABR Loans    Amount of
Principal of
ABR Loans
Repaid    Amount of
ABR Loans
Converted to
Eurodollar Loans    Unpaid Principal
Balance of
ABR Loans    Notation
Made By

 

Exhibit H-1



--------------------------------------------------------------------------------

Schedule B

to Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount Converted to
Eurodollar Loans    Interest Period
and
Eurodollar Rate
with
Respect Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar
Loans
Converted to
ABR Loans    Unpaid Principal
Balance of
Eurodollar
Loans    Notation
Made By

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF SWINGLINE LOAN NOTE

MONOTYPE IMAGING INC.

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[            ]   Santa Clara, California   [insert date]

FOR VALUE RECEIVED, the undersigned, Monotype Imaging Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to SILICON
VALLEY BANK (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in Dollars and in
immediately available funds, on the Revolving Termination Date, the principal
amount of (a) [insert amount of Swingline Commitment] ($[            ]), or, if
less, (b) the aggregate unpaid principal amount of all Swingline Loans made by
the Lender to the Borrower pursuant to Section 2.6 of the Credit Agreement
referred to below. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Swingline Loan.

This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of September 15, 2015 (as amended, amended and restated, supplemented,
restructured or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Borrower, Monotype Imaging Holdings Inc., a
Delaware corporation (“Holdings”), the Lenders party thereto, Silicon Valley
Bank, as Administrative Agent, and certain other parties thereto, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Exhibit H-2



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MONOTYPE IMAGING INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit H-2



--------------------------------------------------------------------------------

Schedule A

to Swingline Loan Note

LOANS AND REPAYMENTS

 

Date

  

Amount of Loans

  

Amount of

Principal of

ABR Loans

Repaid

  

Unpaid Principal

Balance of

ABR Loans

  

Notation

Made By

           

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COLLATERAL INFORMATION CERTIFICATE

(please see attached)

 

Exhibit I



--------------------------------------------------------------------------------

COLLATERAL INFORMATION CERTIFICATE

To: Silicon Valley Bank, as Administrative Agent

THIS COLLATERAL INFORMATION CERTIFICATE is being delivered pursuant to
Section 5.1 of that certain Credit Agreement, dated as of September 15, 2015
(the “Credit Agreement”), among Monotype Imaging Inc., a Delaware corporation
(the “Borrower”), the lenders party thereto (the “Lenders”), and Silicon Valley
Bank, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement or the other Loan
Documents referenced therein. Other terms which are used but not otherwise
defined herein but which are defined in Article 8 or Article 9 of the UCC shall
have the respective meanings set forth in such applicable Article of the UCC.

The undersigned, being the duly appointed Chief Financial Officer of the
Borrower, hereby certifies on behalf of each Loan Party that:

NAMES:

 

1. The exact legal name of the Borrower and each other Loan Party as it appears
in its respective organizational papers, its respective jurisdiction of
formation, its respective organizational identification number and its
respective date of formation, is as follows:

 

Name of Loan Party

   Jurisdiction of Formation    Organizational Identification
No.    Date of Formation         

 

2. Set forth below is each other legal name that each Loan Party has had during
the last five years, together with the date of the relevant change:

 

Loan Party

   Prior Legal Name    Date of Name Change      

 

3. Within the past five years, the following Persons have been merged into a
Loan Party or such Loan Party has acquired all or a material portion of the
assets of such Person (provide names, dates and brief description of
transaction):

 

Loan Party

   Name of Party Merged
with or Acquired    Date of Merger or
Asset Acquisition    Description of Transaction         

 

4. The following is a list of all other names (including trade names or similar
appellations) used by a or any of its divisions or other business units at any
time during the past five years:

 

Loan Party

   Other Names Used Within Last Five Years   

 

1



--------------------------------------------------------------------------------

5. The following is a list of all the share or membership certificates
evidencing equity interests (other than publicly traded equity interests) of
each Loan Party, including the record owners, the certificate numbers, the
certificate dates and the number of shares or percentage of membership interests
represented by such certificates:

 

Loan Party

   Certificate Number    Certificate Date    No. Shares or
Ownership Percentage    Record Owner            

 

6. No stock, debt instruments, cash collateral or other property of any Loan
Party has been pledged to any Person, except as follows:

 

Loan Party

   Description of Liens   

LOCATIONS:

 

7. The chief executive office of each Loan Party is located at the addresses
specified below:

 

Loan Party

   Address of Chief Executive Office   

 

8. The following is a list of all locations not identified in Item 5, above,
where each Loan Party maintains its books and records relating to the
Collateral:

 

Loan Party

   Address where Books and Records are Maintained   

 

9. The following is a list of all locations where any of the Collateral
comprising Goods, including Inventory, Equipment or Fixtures (other than motor
vehicles and other mobile goods to the extent in transit from time to time), is
located:

 

Loan Party

   Locations   

 

10. The following is a list of all real property owned of record and
beneficially by each Loan Party:

 

Loan Party

   Description of Real Property   

 

11. The following is a list of all real property leased or subleased by or to
each Loan Party, whether by way of a ground lease, a master lease, a standard
site lease, license or otherwise (each a “Lease”) (include the name of each of
the parties to each Lease as it appears on the Lease, and the address of the
relevant premises under such Lease).

 

Loan Party

   Parties to Lease    Address of Leased Premises    Description of Lease      
  

 

2



--------------------------------------------------------------------------------

12. Each of the following firms provides insurance services for the Loan
Parties.

 

Loan Party

   Name of Insurance Provider   

 

13. Each Loan Party maintains the following insurance with respect to itself and
its properties:

 

Loan Party

   Insurance Provider    Policy Type and Number   
Description of Coverage Amounts         

INFORMATION ABOUT COLLATERAL:

Material Contracts:

 

14. The following is a list of all material licenses or sublicenses pursuant to
which any third party licenses or sublicenses to a Loan Party the right to use
any intellectual property rights, including any right to use any software or any
patent, trademark or copyright exclusive or any mass market, non-customized
licenses or sublicenses (collectively, the “Inbound Licenses”):

 

Loan Party

   Licensor    Name and Date of
License Agreement    Description of Licensed Intellectual
Property Rights         

 

15. The following is a list of all material licenses or sublicenses pursuant to
which each Loan Party licenses or sublicenses to any third party the right to
use any intellectual property rights, including any right to use any software or
any Patent, Trademark or Copyright (collectively, the “Outbound Licenses”):

 

Loan Party

   Licensee    Name and Date of
License Agreement    Description of Licensed Intellectual
Property Rights         

 

16. The following is a list of (and the location of) all material equipment and
other personal property leased or subleased by each Loan Party from any third
party, whether leased individually or jointly with others (include the name of
the lessor or sublessor as it appears on the lease or sublease, the title of the
applicable lease or sublease as amended to date, including all schedules
thereto, and a general description of leased equipment and other property, the
address at which such equipment and other property is located (collectively, the
“Personal Property Leases”)):

 

3



--------------------------------------------------------------------------------

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Lease/Sublease    Description of
Leased/Subleased Equipment    Address where
Leased/Subleased Equipment
is Located         

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Lease/Sublease    Description of
Leased/Subleased Equipment    Address where
Leased/Subleased Equipment
is Located         

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Lease/Sublease    Description of
Leased/Subleased Equipment    Address where
Leased/Subleased Equipment
is Located         

 

17. The following is a list of all material contracts and agreements, including
collective bargaining agreements, and employment agreements, to which each Loan
Party is a party or in which it has an interest relating to material employees
(collectively, the “Employee Contracts”):

 

Loan Party

   Description of “Employee Contract”   

 

18. The following is a list of all other material contracts and agreements of
any kind or nature (to the extent not otherwise previously listed in this
Collateral Information Certificate) to which any Loan Party is a party or in
which it has an interest (collectively, the “Other Material Contracts”):

 

Loan Party

   Description of “Other Material Contract”   

Government Licenses:

 

19. The following is a list of all material federal, state and other
governmental licenses or authorizations required or reasonably necessary to
operate the each Loan Party’s business as currently conducted or as contemplated
by such Loan Party to be operated immediately after the Closing Date
(collectively, the “Governmental Licenses”):

 

Loan Party

   Description of Governmental License/Authorization   

 

4



--------------------------------------------------------------------------------

Intellectual Property:

 

20. The following is a list of domestic and foreign registered patents and
patent applications owned, licensed or otherwise used by each Loan Party,
whether individually or jointly with others:

Issued Patents of [NAME OF LOAN PARTY]

 

Jurisdiction

   Patent No.    Issue Date    Inventor    Title            

Pending Patent Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Serial No.    Filing Date    Inventor    Title            

Issued Patents and Pending Patent Applications Licensed to [NAME OF LOAN PARTY]

[                                     ]

Issued Patents of [NAME OF LOAN PARTY]

 

Jurisdiction

   Patent No.    Issue Date    Inventor    Title            

Pending Patent Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Serial No.    Filing Date    Inventor    Title            

Issued Patents and Pending Patent Applications Licensed to [NAME OF LOAN PARTY]

[                                         ]

 

21. The following is a list of domestic and foreign registered trademarks,
trademark registrations, service mark registrations, tradenames or applications
therefor, owned, licensed or otherwise used by each Loan Party, whether
individually or jointly with others:

Registered Trademarks of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration
Date    Filing Date    Registered Owner    Mark               

 

5



--------------------------------------------------------------------------------

Pending Trademark Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Filing Date    Applicant    Mark            

Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
LOAN PARTY]

[                                         ]

Registered Trademarks of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration
Date    Filing Date    Registered Owner    Mark               

Pending Trademark Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Filing Date    Applicant    Mark            

Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
LOAN PARTY]

[                                         ]

 

22. The following is a list of domestic and foreign copyrights, copyright works,
copyright registrations and applications therefor, owned. licensed or used by
each Loan Party, whether individually or jointly with others:

Registered Copyrights of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration Date    Work of Authorship         

Pending Copyright Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Application Date    Work of Authorship         

Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
LOAN PARTY]

[                                         ]

Registered Copyrights of [NAME OF LOAN PARTY]

 

6



--------------------------------------------------------------------------------

Jurisdiction

   Registration No.    Registration Date    Work of Authorship         

Pending Copyright Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Application Date    Work of Authorship         

Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
LOAN PARTY]

[                                         ]

Investment Property, Deposits, and Payment Transmitter Accounts:

 

23. The Loan Parties hold notes payable from the following Persons:

 

Loan Party

   Date of Note    Maturity Date
of Note    Principal Amount
of Note    Name of Note Obligor    Are Note
Obligations
Secured
(Y or N)               

 

24. The Loan Parties maintain the following deposit accounts (including demand,
time, savings, passbook or similar accounts) with depositary banks:

 

Loan Party

   Type of Account (i.e. Payroll,
Operations, Cash Management,
etc.)    Name of Depository
Bank    Account No.    Is Account
Currently
Blocked or
Restricted
(Y/N)            

 

25. The Loan Parties hold, deposit, or transmit funds through or with the
following payment transmitters or services (including, but not limited to,
PayPal, Stripe, Square, Dwolla, Bitcoin, or similar services):

 

Loan Party

   Type of Account    Name of Payment
Transmitter/Service    Account ID/Name    Average Monthly
Balance in Account            

 

26. The Loan Parties beneficially own “investment property” in the following
securities accounts held with securities intermediaries:

 

Loan Party

   Name of Securities Intermediary    Account No.    Description of
Investment
Property    Is Account
Currently
Blocked or
Restricted
(Y/N)            

 

7



--------------------------------------------------------------------------------

27. The Loan Parties beneficially own the following stocks, bonds, investment
securities, partnership and joint venture investments and other investments:

Limited Liability Company Interests

 

Loan Party

   Issuer of Interests    Number of Units
Owned    Dates Units
Issued    Percentage
Ownership
Interest            

Partnership Interests

 

Loan Party

   Issuer of Interests    Number of
Units Owned    Date Units
Issued    Percentage
Ownership
Interest    Type of
Partnership
Interest
(GP/LP)               

Corporate Stock/Shares

 

Loan Party

   Issuer of Stock/Shares    Number of
Shares Owned    Certificate
Dates    Percentage
Ownership
Interest    Class of
Stock/Shares
Owned               

Other Assets

 

28. The Loan Parties own the following types of assets:

 

Loan Party

   Aircraft
(Y/N)    Motor Vehicles
(Y/N)    Vessels, Boats,
Ships (Y/N)    Franchise
Agreements (Y/N)    Commercial Tort
Claims (Y/N)               

 

29. The Borrower’s assets are encumbered by liens of third parties as follows:

[NAME OF LOAN PARTY]

 

Name of Lienholder

   Method of Lien
Perfection (i.e. UCC
Filing, Control,
Possession, etc.)    UCC
Filing
Jurisdiction    UCC Filing
Date and No.    Description of
Collateral Covered
by Lien    Description of
Obligations Secured by
Lien               

 

8



--------------------------------------------------------------------------------

[NAME OF LOAN PARTY]

 

Name of Lienholder

   Method of Lien
Perfection (i.e. UCC
Filing, Control,
Possession, etc.)    UCC
Filing
Jurisdiction    UCC Filing
Date and No.    Description of
Collateral Covered
by Lien    Description of
Obligations Secured by
Lien               

[NAME OF LOAN PARTY]

 

Name of Lienholder

   Method of Lien
Perfection (i.e. UCC
Filing, Control,
Possession, etc.)    UCC
Filing
Jurisdiction    UCC Filing
Date and No.    Description of
Collateral Covered
by Lien    Description of
Obligations Secured by
Lien               

 

30. The following is a list of all letters of credit as to which any Loan Party
is the beneficiary or otherwise has any right to payment or performance:

 

Loan Party Beneficiary

   Name of Issuer    Name of Account
Party    Letter of Credit No.
and Amount    Standby or Commercial
Letter of Credit?            

INFORMATION ABOUT THE LOAN PARTIES:

 

31. Each Loan Party is qualified to do business in the following jurisdictions
as of the Closing Date:

 

Loan Party

   Jurisdictions in which Qualified to do Business   

 

32. Each Loan Party has the following subsidiaries:

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or
Formation    Organizational
Identification Number    Percentage of Equity
Interests Owned         

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or
Formation    Organizational
Identification Number    Percentage of Equity
Interests Owned         

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or
Formation    Organizational
Identification Number    Percentage of Equity
Interests Owned         

 

33.

List all formation documents and material equity holders agreements pertaining
to each Loan Party or to any Loan Party is a party, including operating
agreements, partnership agreements, bylaws, certificates of formation,
certificates or articles of organization, certificates or articles of

 

9



--------------------------------------------------------------------------------

  incorporation, shareholder or other equityholders agreements, trust or voting
rights agreements, registration rights agreements, warrants and warrant purchase
agreements, convertible debt documents and options and other equity incentive
plans. The undersigned certifies that each such agreement is in full force and
effect, and has not been modified, amended, supplemented or restated except as
listed.

 

Loan Party

   Description of Document/Agreement   

 

34. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against any Loan Party in an indefinite amount
or in an amount in excess of $50,000:

 

Loan Party

   Description of Pending or Threatened Litigation   

 

35. Each Loan Party has directly or indirectly guaranteed the following
obligations of third parties:

[NAME OF LOAN PARTY]

 

Name of Principal Obligor

   Description of Guaranteed Obligations    Maximum Amount of
Guaranteed Obligations    Term of Guaranty         

[NAME OF LOAN PARTY]

 

Name of Principal Obligor

   Description of Guaranteed Obligations    Maximum Amount of
Guaranteed Obligations    Term of Guaranty         

The Borrower undertakes to notify the Administrative Agent of any change or
modification to any of the foregoing information occurring prior to the Closing
Date.

The undersigned hereby certifies the foregoing information to be true and
correct in all material respects and executes this Collateral Information
Certificate as of the date first written above on behalf of the Borrower and
each other Loan Party.

 

[BORROWER], By:  

 

Name:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

SCHEDULES TO THE COLLATERAL INFORMATION CERTIFICATE

(PLEASE SEE ATTACHED SCHEDULES)

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

COPYRIGHTS

 

12



--------------------------------------------------------------------------------

SCHEDULE 2

PATENTS

 

13



--------------------------------------------------------------------------------

SCHEDULE 3

TRADEMARKS

 

14



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF BORROWING

MONOTYPE IMAGING INC.

                                                 Date:
                            

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Credit Agreement, dated as of September 15, 2015 (as amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among Monotype Imaging Inc., a
Delaware corporation (“Borrower”), Monotype Imaging Holdings Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto, Silicon Valley Bank, as
Administrative Agent (in such capacity; the “Administrative Agent”), and certain
other parties thereto. Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Revolving Loan][Swingline Loan].

1. The requested Borrowing Date, which shall be a Business Day, is             .

2. The aggregate amount of the requested Loan is $            .

3. The requested Loan shall consist of $            of ABR Loans and
$            of Eurodollar Loans.

4. The duration of the Interest Period for the Eurodollar Loans included in the
requested Loan shall be             [one][two][three][six] months.

5. [Insert instructions for remittance of the proceeds of the applicable Loans
to be borrowed]

6. The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed Loan before and after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a) each representation and warranty of each Loan Party contained in or pursuant
to any Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; [and]

(b) no Default or Event of Default exists or will occur after giving effect to
the extensions of credit requested herein [; and]

 

Exhibit J



--------------------------------------------------------------------------------

[(c) after giving effect to such Revolving Extension of Credit, the availability
and borrowing limitations specified in Section 2.4 of the Credit Agreement will
be satisfied.]

[Signature page follows]

 

Exhibit J



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

MONOTYPE IMAGING INC. By:  

 

Name:  

 

Title:  

 

For internal Bank use only

 

Eurodollar Pricing

Date

  

Eurodollar Rate

  

Eurodollar Variance

  

Maturity Date

                  %   

 

Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF CONVERSION/CONTINUATION

MONOTYPE IMAGING INC.

                                                 Date:
                            

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Credit Agreement dated as of September 15, 2015 (as amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among Monotype Imaging Inc., a
Delaware corporation (“Borrower”), Monotype Imaging Holdings Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto, Silicon Valley Bank, as
Administrative Agent (in such capacity; the “Administrative Agent”), and certain
other parties thereto. Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1. The date of the [conversion] [continuation] is             .

2. The aggregate amount of the proposed Loans to be [converted] [continued]
is $             

3. The Loans are to be [converted into] [continued as] [Eurodollar] [ABR] Loans.

4. The duration of the Interest Period for the Eurodollar Loans included in the
[conversion] [continuation] shall be [one][two][three][six] months.

5. The undersigned on behalf of the Borrower, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:

(a) each representation and warranty of each Loan Party contained in or pursuant
to any Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b) no Default or Event of Default exists or shall occur after giving effect to
the [conversion] [continuation] requested to be made on such date.

 

Exhibit K



--------------------------------------------------------------------------------

[Signature page follows]

 

Exhibit K



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

MONOTYPE IMAGING INC. By:  

 

Name:  

 

Title:  

 

For internal Bank use only

 

Eurodollar Pricing

Date

  

Eurodollar Rate

  

Eurodollar Variance

  

Maturity Date

                  %   

 

Exhibit K